Exhibit 10.1

 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

 

dated as of

 

September 19, 2005,

 

among

 

E*TRADE FINANCIAL CORPORATION,

as Borrower,

 

The Lenders Party Hereto,

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent, and

 

MORGAN STANLEY SENIOR FUNDING INC.,

as Syndication Agent

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES INC.    and    MORGAN STANLEY
SENIOR FUNDING INC., as Joint Bookrunners and Co-Lead Arrangers

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE I      Definitions     

SECTION 1.01.

   Defined Terms    1

SECTION 1.02.

   Classification of Loans and Borrowings    23

SECTION 1.03.

   Terms Generally    23

SECTION 1.04.

   Accounting Terms; GAAP    24 ARTICLE II      The Credits     

SECTION 2.01.

   Commitments    24

SECTION 2.02.

   Loans and Borrowings    24

SECTION 2.03.

   Requests for Borrowings    25

SECTION 2.04.

   Funding of Borrowings    26

SECTION 2.05.

   Interest Elections    26

SECTION 2.06.

   Termination and Reduction of Commitments    27

SECTION 2.07.

   Repayment of Loans; Evidence of Debt    28

SECTION 2.08.

   Prepayment of Loans    29

SECTION 2.09.

   Fees    29

SECTION 2.10.

   Interest    30

SECTION 2.11.

   Alternate Rate of Interest    31

SECTION 2.12.

   Increased Costs    31

SECTION 2.13.

   Break Funding Payments    32

SECTION 2.14.

   Taxes    32

SECTION 2.15.

   Payments Generally; Pro Rata Treatment; Sharing of Setoffs    34

SECTION 2.16.

   Mitigation Obligations; Replacement of Lenders    36 ARTICLE III     
Representations and Warranties     

SECTION 3.01.

   Organization; Powers    37

SECTION 3.02.

   Authorization; Enforceability    37

SECTION 3.03.

   Governmental Approvals; No Conflicts    37

SECTION 3.04.

   Financial Condition; No Material Adverse Change    37

SECTION 3.05.

   Properties    38

SECTION 3.06.

   Litigation and Environmental Matters    38

SECTION 3.07.

   Compliance with Laws and Agreements    39

SECTION 3.08.

   Investment and Holding Company Status    39

SECTION 3.09.

   Taxes    39

 

i



--------------------------------------------------------------------------------

SECTION 3.10.

   ERISA    39

SECTION 3.11.

   Disclosure    40

SECTION 3.12.

   Subsidiaries    40

SECTION 3.13.

   Insurance    40

SECTION 3.14.

   Labor Matters    40

SECTION 3.15.

   Solvency    41

SECTION 3.16.

   Regulatory Status; Memberships Held    41

SECTION 3.17.

   Senior Indebtedness    42 ARTICLE IV      Conditions     

SECTION 4.01.

   Effective Date    42

SECTION 4.02.

   Each Credit Event    44 ARTICLE V      Affirmative Covenants     

SECTION 5.01.

   Financial Statements and Other Information    44

SECTION 5.02.

   Notices of Material Events    46

SECTION 5.03.

   Information Regarding Collateral    46

SECTION 5.04.

   Existence; Conduct of Business    47

SECTION 5.05.

   Payment of Obligations    47

SECTION 5.06.

   Maintenance of Properties    47

SECTION 5.07.

   Insurance    47

SECTION 5.08.

   Books and Records; Inspection and Audit Rights    47

SECTION 5.09.

   Compliance with Laws    48

SECTION 5.10.

   Use of Proceeds    48

SECTION 5.11.

   Additional Subsidiaries    48

SECTION 5.12.

   Further Assurances    48 ARTICLE VI      Negative Covenants     

SECTION 6.01.

   Indebtedness; Certain Equity Securities    48

SECTION 6.02.

   Liens    51

SECTION 6.03.

   Fundamental Changes    53

SECTION 6.04.

   Investments, Loans, Advances, Guarantees and Acquisitions    54

SECTION 6.05.

   Asset Sales    56

SECTION 6.06.

   Sale and Leaseback Transactions    57

SECTION 6.07.

   Swap Agreements    58

SECTION 6.08.

   Restricted Payments; Certain Payments of Indebtedness    58

SECTION 6.09.

   Transactions with Affiliates    59

SECTION 6.10.

   Restrictive Agreements    60

 

ii



--------------------------------------------------------------------------------

SECTION 6.11.

   Amendment of Material Documents    61

SECTION 6.12.

   Fixed Charge Coverage Ratio    61

SECTION 6.13.

   Leverage Ratio    61

SECTION 6.14.

   Debt to Capitalization Ratio    61

SECTION 6.15.

   Regulatory Net Capital    61

SECTION 6.16.

   Changes in Fiscal Periods    62 ARTICLE VII      Events of Default     

SECTION 7.01.

   Events of Default    62

SECTION 7.02.

   Exclusion of Certain Subsidiaries    65 ARTICLE VIII      The Administrative
Agent      ARTICLE IX      Miscellaneous     

SECTION 9.01.

   Notices    67

SECTION 9.02.

   Waivers; Amendments    68

SECTION 9.03.

   Expenses; Indemnity; Damage Waiver    70

SECTION 9.04.

   Successors and Assigns    71

SECTION 9.05.

   Survival    74

SECTION 9.06.

   Counterparts; Integration; Effectiveness    75

SECTION 9.07.

   Severability    75

SECTION 9.08.

   Right of Setoff    75

SECTION 9.09.

   Governing Law; Jurisdiction; Consent to Service of Process    76

SECTION 9.10.

   WAIVER OF JURY TRIAL    76

SECTION 9.11.

   Headings    77

SECTION 9.12.

   Confidentiality    77

SECTION 9.13.

   Interest Rate Limitation    77

SECTION 9.14.

   USA Patriot Act    78

 

iii



--------------------------------------------------------------------------------

SCHEDULES:

Schedule 2.01 — Commitments

Schedule 3.06 — Disclosed Matters

Schedule 3.08 — Certain Investment Companies

Schedule 3.12 — Subsidiaries

Schedule 3.16 — Broker Dealers

Schedule 6.01 — Existing Indebtedness

Schedule 6.02 — Existing Liens

Schedule 6.04 — Existing Investments

Schedule 6.10 — Existing Restrictions

EXHIBITS:

   

Exhibit A

 

— Form of Assignment and Assumption

Exhibit B-1

 

— Form of Opinion of Davis Polk & Wardwell

Exhibit B-2

 

— Form of Opinion of General Counsel

Exhibit C

 

— Form of Collateral Agreement

Exhibit D

 

— Form of Perfection Certificate

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of September 19, 2005 (this “Agreement”), among
E*TRADE FINANCIAL CORPORATION, the LENDERS party hereto, JPMORGAN CHASE BANK,
N.A., as Administrative Agent, and MORGAN STANLEY SENIOR FUNDING INC., as
Syndication Agent.

 

The Borrower has requested that the Lenders (such term and each other term used
but not defined in this preamble having the meaning assigned to such term in
Article I below) extend credit in the form of Loans at any time and from time to
time during the Availability Period such that the aggregate principal amount of
outstanding Loans will not exceed $250,000,000 at any time. The proceeds of the
Loans on and after the Effective Date will be used only to consummate the
Acquisition and for general corporate purposes (including Permitted
Acquisitions).

 

The Lenders are willing to extend such credit to the Borrower on the terms and
subject to the conditions set forth herein. Accordingly, the parties hereto
agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acquisition” means the acquisition by the Borrower of all of the issued and
outstanding Equity Interests in Harrisdirect from the Seller pursuant to the
Acquisition Agreement.

 

“Acquisition Agreement” means the Purchase and Sale Agreement among the Seller,
Harrisdirect and the Borrower dated as of August 7, 2005.

 

“Acquisition Documents” means the Acquisition Agreement, all other agreements to
be entered into in connection with the Acquisition and all schedules, exhibits
and annexes to each of the foregoing and all side letters, instruments and
agreements affecting the terms of the foregoing or entered into in connection
therewith.

 

“Adequately Capitalized” means “adequately capitalized” within the meaning of 12
U.S.C. §1831o (as in effect on the date hereof).

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.



--------------------------------------------------------------------------------

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder, and its successors in such
capacity as provided in Article VIII.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified; provided,
however, that for purposes of Section 6.09, the term “Affiliate” shall also
include any person that directly, or indirectly through one or more
intermediaries, owns 10% or more of any class of Equity Interests of the Person
specified or that is an executive officer or director of the Person specified.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%. Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.

 

“Applicable Rate” means, for any day with respect to any Loan, or with respect
to the commitment fees payable hereunder, as the case may be, the applicable
rate per annum set forth below under the caption “Revolving Loan ABR Spread”,
“Revolving Loan Eurodollar Spread” or “Commitment Fee Rate”, as the case may be,
based upon the Ratings then in effect:

 

Ratings:

--------------------------------------------------------------------------------

   Revolving Loan
ABR
Spread


--------------------------------------------------------------------------------

    Revolving Loan
Eurodollar Spread


--------------------------------------------------------------------------------

    Commitment Fee
Rate


--------------------------------------------------------------------------------

 

Ratings Group I

   0.00 %   1.00 %   0.20 %

Ratings Group II

   0.25 %   1.25 %   0.25 %

Ratings Group III

   0.50 %   1.50 %   0.25 %

Ratings Group IV

   0.75 %   1.75 %   0.25 %

Ratings Group V

   1.00 %   2.00 %   0.25 %

Ratings Group VI

   1.50 %   2.50 %   0.375 %

 

Each change in the Applicable Rate resulting from a change in the Moody’s Rating
or the S&P Rating shall become effective on the date of announcement or
publication by the respective Rating Agency of a change in such Rating or, in
the absence of such announcement or publication, on the effective date of such
changed Rating. Within one Business Day of receipt of any such announcement,
publication or effective date, the Administrative Agent shall give each Lender
facsimile or telephonic notice (confirmed in writing) of the Applicable Rate in
effect from such date.

 

2



--------------------------------------------------------------------------------

“Approved Fund” has the meaning assigned to such term in Section 9.04(b).

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

“Bank Regulated Subsidiary” means (a) ETB Holdings (provided that such Person is
a savings and loan holding company, as defined under the Home Owners’ Loan Act,
as amended, or a bank holding company, as defined under the Bank Holding Company
Act, as amended, but in no event shall such Person mean, or include, the
Borrower), (b) any direct or indirect insured depository institution Subsidiary
that is regulated by foreign, Federal or state banking regulators, including the
OTS and the FDIC, or (c) any subsidiary of a Bank Regulated Subsidiary all of
the common Equity Interests of which are owned by such Bank Regulated Subsidiary
and the sole purpose of which is to issue trust preferred or similar securities
where the proceeds of the sale of such securities are invested in such Bank
Regulated Subsidiary and where such proceeds would be treated as Tier I capital
were such Bank Regulated Subsidiary a bank holding company regulated by the
Board.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means E*TRADE Financial Corporation, a Delaware corporation.

 

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

“Broker Dealer Regulated Subsidiary” means any Subsidiary that is registered as
a broker dealer pursuant to Section 15 of the Exchange Act (as in effect from
time to time) or that is regulated as a broker dealer or underwriter under any
foreign securities law.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed, provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

3



--------------------------------------------------------------------------------

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder as in effect
from time to time) of Equity Interests representing more than 35% of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests in the Borrower, (b) the occupation of a majority of the seats (other
than vacant seats) on the board of directors of the Borrower by Persons who were
neither (i) nominated by the board of directors of the Borrower nor
(ii) appointed by directors so nominated, (c) the acquisition of direct or
indirect Control of the Borrower by any Person or group or (d) the occurrence of
a “Change of Control” (or similar event, however denominated), as defined in any
Subordinated Debt Documents, any indenture or agreement in respect of Material
Indebtedness or any certificate of designations (or other provision of the
organizational documents of the Borrower) relating to, or any other agreement
governing the rights of the holders of, any Qualified Equity Interests.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.12(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement.

 

“CLO” has the meaning assigned to such term in Section 9.04(b).

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means any and all “Collateral”, as defined in any applicable
Security Document.

 

“Collateral Agreement” means the Collateral Agreement between the Borrower and
the Administrative Agent, substantially in the form of Exhibit C.

 

“Collateral Requirement” means, at any time, the requirement that:

 

(a) the Administrative Agent shall have received from the Borrower a counterpart
of the Collateral Agreement duly executed and delivered on behalf of the
Borrower;

 

4



--------------------------------------------------------------------------------

(b) all outstanding Equity Interests of each Domestic Subsidiary held by the
Borrower (other than (i) any such Equity Interests of a Bank Regulated
Subsidiary or a direct or indirect holding company of a Bank Regulated
Subsidiary and (ii) any such Equity Interests if the pledge of such Equity
Interests would be prohibited by applicable law or regulation) shall have been
pledged pursuant to the Collateral Agreement and the Administrative Agent shall
have received certificates or other instruments representing all such Equity
Interests, together with undated stock powers or other instruments of transfer
with respect thereto endorsed in blank;

 

(c) all Indebtedness of each Subsidiary that is owing to the Borrower shall be
evidenced by a promissory note and shall have been pledged pursuant to the
Collateral Agreement and the Administrative Agent shall have received all such
promissory notes, together with undated instruments of transfer with respect
thereto endorsed in blank;

 

(d) all documents and instruments, including Uniform Commercial Code financing
statements, required by law or reasonably requested by the Administrative Agent
to be filed, registered or recorded to create the Liens intended to be created
by the Collateral Agreement and perfect such Liens to the extent required by,
and with the priority required by, the Collateral Agreement, shall have been
filed, registered or recorded or delivered to the Administrative Agent for
filing, registration or recording; and

 

(e) the Borrower shall have obtained all consents and approvals required to be
obtained by it in connection with the execution and delivery of all Security
Documents to which it is a party, the performance of its obligations thereunder
and the granting by it of the Liens thereunder.

 

“Commitment” means, with respect to each Lender, the commitment, if any, of such
Lender to make Loans hereunder, expressed as an amount representing the maximum
possible aggregate principal amount of such Lender’s Loans hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.06 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01, or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Commitment, as the case may be. The
initial aggregate amount of the Lenders’ Commitments is $250,000,000.

 

“Consolidated Available EBITDA” means, for any period, Consolidated Available
Net Income for such period plus, without duplication and to the extent deducted
in determining such Consolidated Available Net Income, the sum of

 

(a) Consolidated Interest Expense,

 

(b) consolidated income tax expense for such period,

 

5



--------------------------------------------------------------------------------

(c) all amounts attributable to depreciation and amortization for such period
(excluding amortization expense attributable to a prepaid cash item that was
paid in a prior period) and

 

(d) all other non-cash items reducing Consolidated Available Net Income (other
than items that will require cash payments and for which an accrual or reserve
is, or is required by GAAP to be, made), less all non-cash items increasing
Consolidated Available Net Income,

 

all as determined on a consolidated basis in accordance with GAAP, provided
that, if any Subsidiary is not a wholly owned Subsidiary, Consolidated Available
EBITDA shall be reduced (to the extent not otherwise reduced in accordance with
GAAP) by an amount equal to (i) the amount of Consolidated Available Net Income
attributable to such Subsidiary multiplied by (ii) the percentage of common
Equity Interests of such Subsidiary not owned on the last day of such period by
the Borrower or any of its wholly owned Subsidiaries.

 

“Consolidated Available Net Income” means, for any period, the net income or
loss of the Borrower and the Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, provided that there shall be
excluded:

 

(a) the net income or loss of any Person that is not a Subsidiary, except that
the Borrower’s equity in the net income of such Person for such period (to the
extent not otherwise excluded pursuant to clauses (b) through (d) below) will be
included up to the aggregate amount of cash actually distributed by such Person
during such period to the Borrower or to any of the Subsidiaries (less minority
interest therein) as a dividend or distribution,

 

(b) the net income or loss of any Person accrued prior to the date it becomes a
Subsidiary or is merged into or consolidated with the Borrower or any of the
Subsidiaries or all or substantially all of the property and assets of such
Person are acquired by the Borrower or any of the Subsidiaries,

 

(c) the net income of any Subsidiary to the extent that the declaration or
payment of dividends or other distributions by such Subsidiary of such net
income is not at the time permitted by a Requirement of Law, its Organizational
Documents or any agreement or instrument applicable to such Subsidiary,

 

(d) any gains or losses (on an after-tax basis) attributable to any sale or
disposition of any asset of the Borrower or any Subsidiary outside the ordinary
course of business,

 

(e) all extraordinary gains and, solely for purposes of calculating the Fixed
Charge Coverage Ratio, extraordinary losses,

 

(f) the cumulative effect of changes in accounting principles and

 

(g) the net after-tax effect of impairment charges related to goodwill and other
intangible assets.

 

6



--------------------------------------------------------------------------------

“Consolidated Fixed Charges” means, with respect to the Borrower and the
Subsidiaries for any period, the sum, without duplication, of (a) Consolidated
Interest Expense plus (b) the product of (i) the amount of all dividend payments
on any series of preferred Equity Interests of the Borrower (other than
(x) dividends paid in Qualified Equity Interests and (y) to the extent they are
paid in kind or accrete, except to the extent they constitute Disqualified
Equity Interests) paid, accrued or scheduled to be paid or accrued during such
period times (ii) a fraction, the numerator of which is one and the denominator
of which is one minus the then–current effective consolidated Federal, state and
local tax rate of such Person, expressed as a decimal.

 

“Consolidated Interest Expense” means, for any period, the aggregate amount of
interest in respect of Indebtedness (including (a) amortization of original
issue discount on any Indebtedness and the interest portion of any deferred
payment obligation of the type described in clause (c) of the definition of the
term “Indebtedness”, calculated in accordance with the effective interest method
of accounting, (b) all commissions, discounts and other fees and charges owed
with respect to letters of credit and bankers’ acceptance financing and
(c) interest in respect of Indebtedness that is Guaranteed by, or secured by any
Lien on property owned or acquired by, the Borrower or any of the Subsidiaries),
and all but the principal component of rental in respect of Capitalized Lease
Obligations or Synthetic Lease Obligations, paid, accrued or scheduled to be
paid or to be accrued by the Borrower and the Subsidiaries during such period,
provided that there shall be excluded from Consolidated Interest Expense (i) any
amount of such interest of any Regulated Subsidiary in respect of Indebtedness
incurred under (or in respect of Indebtedness outstanding on the Effective Date,
set forth on Schedule 6.01 and of the type described in) clause (x), (xi),
(xiv) or (xv) of Section 6.01(a), (ii) any amount of such interest of any
Subsidiary (or, in the case of any Regulated Subsidiary, any amount of such
interest that is not otherwise excluded pursuant to clause (i) of this proviso)
if the net income of such Subsidiary is excluded from the calculation of
Consolidated Available Net Income pursuant to clause (c) or (d) of the
definition thereof (but only in the same proportion as the net income of such
Subsidiary is excluded from the calculation of Consolidated Available Net Income
pursuant to clause (c) or (d) of the definition thereof) and (iii) interest
payments in respect of trust preferred or similar securities issued by a
Regulated Subsidiary to the extent the proceeds of the sale of such securities
are invested in the business of a Regulated Subsidiary.

 

“Consolidated Net Worth” means, as of any date, Shareholders’ Equity as set
forth in the financial statements most recently delivered pursuant to
Section 5.01(a) or (b), plus, to the extent not included, any preferred Equity
Interests of the Borrower, less any amounts attributable to Disqualified Equity
Interests, the cost of treasury stock and the principal amount of any promissory
notes receivable from the sale of Equity Interests of the Borrower or any of its
Subsidiaries, in each case as of such date.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through

 

7



--------------------------------------------------------------------------------

the ability to exercise voting power, by contract or otherwise. The terms
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Convertible Notes” means the 6.00% Convertible Subordinated Notes of the
Borrower due 2007 in an aggregate principal amount of $185,165,000 outstanding
on the Effective Date.

 

“Debt to Capitalization Ratio” means, as of any date, the ratio of (a) Total
Indebtedness as of such date to (b) Total Capitalization as of such date.

 

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

 

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

 

“Disqualified Equity Interests” means Equity Interests that (a) require the
payment of any dividends (other than dividends payable solely in shares of
Qualified Equity Interests), (b) mature or are mandatorily redeemable or subject
to mandatory repurchase or redemption or repurchase at the option of the holders
thereof, in each case in whole or in part and whether upon the occurrence of any
event, pursuant to a sinking fund obligation on a fixed date or otherwise, prior
to the date that is 180 days after the Maturity Date (other than (i) upon
payment in full of the Loan Document Obligations and termination of the
Commitments or (ii) upon a “change in control”, provided that any payment
required pursuant to this clause (ii) is contractually subordinated in right of
payment to the Loan Document Obligations on terms reasonably satisfactory to the
Administrative Agent and such requirement is not applicable in more
circumstances than pursuant to the change of control provisions in any
Subordinated Debt Documents), (c) require the maintenance or achievement of any
financial performance standards other than as a condition to the taking of
specific actions or provide remedies to holders thereof (other than voting and
management rights and increases in pay-in-kind dividends) or (d) are convertible
or exchangeable, automatically or at the option of any holder thereof, into any
Indebtedness, Equity Interests or other assets other than Qualified Equity
Interests.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary incorporated or organized under the
laws of the United States of America, any State thereof or the District of
Columbia.

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

 

“Environmental Laws” means all treaties, laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the

 

8



--------------------------------------------------------------------------------

environment, the preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation,
administrative oversight costs, consultants’ fees, fines, penalties or
indemnities), of the Borrower or any Subsidiary directly or indirectly resulting
from or based upon (a) any violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived), (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived, (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan,
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan, (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

“ETB Holdings” means ETB Holdings, Inc., a Delaware corporation and an indirect
wholly owned Subsidiary.

 

9



--------------------------------------------------------------------------------

“E*TRADE Consumer Finance” means E*TRADE Consumer Finance Corporation, a
Delaware corporation and indirect wholly owned Subsidiary.

 

“E*TRADE Clearing” means E*TRADE Clearing LLC, a Delaware limited liability
company and indirect wholly owned Subsidiary.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Section 7.01.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States of America, or by the jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located, (b) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction described in clause (a)
above and (c) in the case of a Foreign Lender (other than an assignee pursuant
to a request by the Borrower under Section 2.16(b)), any withholding tax that
(i) is in effect and would apply to amounts payable to such Foreign Lender at
the time such Foreign Lender becomes a party to this Agreement (or designates a
new lending office), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to any withholding tax pursuant to Section 2.14(a), or (ii) is
attributable to such Foreign Lender’s failure to comply with Section 2.14(e).

 

“Existing 8.00% Senior Notes” means the 8.00% Senior Notes due 2011 of the
Borrower in an aggregate principal amount of $500,000,000 outstanding on the
Effective Date.

 

“Existing 7- 3/8% Senior Notes” means the 7- 3/8% Senior Notes due 2013 of the
Borrower in an aggregate principal amount of $350,000,000 outstanding on the
Effective Date.

 

“Existing Notes” means the Convertible Notes, the Existing 8.00% Senior Notes
and the Existing 7- 3/8% Senior Notes.

 

“Existing Notes Documents” means indentures relating to the Existing Notes, all
side letters, instruments, agreements and other documents evidencing or
governing the Existing Notes, providing for any rights in respect thereof,
affecting the terms of the foregoing or entered into in connection therewith and
all schedules, exhibits and annexes to each of the foregoing.

 

10



--------------------------------------------------------------------------------

“Fair Labor Standards Act” means the Fair Labor Standards Act, 29 U.S.C. ss.201
et seq.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“FDIC” means Federal Deposit Insurance Corporation.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

 

“Fixed Charge Coverage Ratio” means, for any period of four consecutive fiscal
quarters of the Borrower, the ratio of (a) Consolidated Available EBITDA for
such period to (b) Consolidated Fixed Charges for such period.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, exchange, clearing
house, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

 

“Granting Lender” has the meaning assigned to such term in Section 9.04(e).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working

 

11



--------------------------------------------------------------------------------

capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation, provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.

 

“Harrisdirect” means Harrisdirect LLC, a Delaware limited liability company.

 

“Hazardous Materials” means all explosive or radioactive substances, materials
or wastes and all hazardous or toxic substances, materials, wastes or other
pollutants, including petroleum or petroleum distillates, asbestos or asbestos
containing materials, polychlorinated biphenyls, radon gas, infectious or
medical wastes and all other substances, materials or wastes of any nature
regulated pursuant to any Environmental Law.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person in respect of the deferred purchase price of property or services, which
purchase price is recorded as a liability under GAAP and due more than six
months after the date of placing such property in service or taking delivery and
title thereto or the completion of such services (excluding trade accounts
payable and other accrued obligations, in each case incurred in the ordinary
course of business), (d) all Indebtedness of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, provided that the amount
of such Indebtedness shall be the lesser of (i) the fair market value of such
property at the date of determination and (ii) the amount of such Indebtedness,
(e) all Guarantees by such Person of Indebtedness of others, (f) all Capital
Lease Obligations and Synthetic Lease Obligations of such Person, (g) all
obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit or letters of guaranty (including reimbursement
obligations with respect thereto, but excluding letters of credit issued by such
Person and excluding obligations with respect to letters of credit (including
trade letters of credit) securing obligations (other than obligations described
in clauses (a), (b), (d), (e) and (f) above and (h) below) entered into in the
ordinary course of business of such Person to the extent such letters of credit
are not drawn upon or, if drawn upon, to the extent such drawing is reimbursed
no later than the third Business Day following receipt by such Person of a
demand for reimbursement) and (h) all obligations, contingent or otherwise, of
such Person in respect of bankers’ acceptances. The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. Notwithstanding
the foregoing, in connection with any Permitted Acquisition, the term
“Indebtedness” shall not include contingent

 

12



--------------------------------------------------------------------------------

post-closing purchase price adjustments or earn-outs to which the seller in such
Permitted Acquisition may become entitled.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Information Memorandum” means the Confidential Information Memorandum dated
August 2005, relating to the Borrower and the Transactions.

 

“Insignificant Subsidiary” has the meaning assigned to such term in
Section 7.02.

 

“Insurance Regulated Subsidiary” means any Subsidiary that conducts an insurance
business such that it is regulated by any supervisory agency, state insurance
department other state, Federal or foreign insurance regulatory body or the
National Association of Insurance Commissioners.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

 

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or nine or twelve months thereafter if, at the time of the relevant
Borrowing, all Lenders participating therein agree to make an interest period of
such duration available), as the Borrower may elect, provided that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (b) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

“Investment Securities” means marketable securities of a Person (other than an
Affiliate or joint venture of the Borrower or any Subsidiary), mortgages, credit
card and other loan receivables, futures contracts on marketable securities,
interest rates and foreign currencies used for the hedging of marketable
securities, mortgages or credit

 

13



--------------------------------------------------------------------------------

card and other loan receivables purchased, borrowed, sold, loaned or pledged by
such Person in the ordinary course of its business.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to Section 9.04, other than any such
Person that ceases to be a party hereto pursuant to Section 9.04.

 

“Leverage Ratio” means, as of any date, the ratio of (a) Total Indebtedness as
of such date to (b) Consolidated Available EBITDA for the period of four
consecutive fiscal quarters of the Borrower ended on such date (or, if such date
is not the last day of a fiscal quarter, ended on the last day of the fiscal
quarter of the Borrower most-recently ended prior to such date).

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Page 3750 of the Dow Jones Market Service (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of an amount comparable to the amount of such Eurodollar Borrowing and
for a maturity comparable to such Interest Period are offered by the principal
London office of the Administrative Agent in immediately available funds in the
London interbank market at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Loan Document Obligations” has the meaning assigned to such term in the
Collateral Agreement.

 

“Loan Documents” means this Agreement, the Collateral Agreement and the other
Security Documents.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

14



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property, condition (financial or otherwise) or prospects of the
Borrower and the Subsidiaries, taken as a whole, (b) the ability of the Borrower
to perform any of its obligations under any Loan Document or (c) the rights of
or benefits available to the Lenders under any Loan Document.

 

“Material Indebtedness” means Indebtedness (other than the Loans) or obligations
in respect of one or more Swap Agreements, of any one or more of the Borrower
and the Subsidiaries in an aggregate principal amount exceeding $20,000,000. For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Borrower or any Subsidiary in respect of any Swap Agreement
at any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Borrower or such Subsidiary would be required to pay if
such Swap Agreement were terminated at such time.

 

“Maturity Date” means September 19, 2008.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Moody’s Rating” shall mean, as of any date, the rating most recently announced
or published by Moody’s relating to the Borrower’s senior unsecured rating
(without giving effect to any credit enhancements).

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(b).

 

“Obligations” has the meaning assigned to such term in the Collateral Agreement.

 

“Organizational Documents” means, with respect to any Person, the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person.

 

“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar taxes, charges or levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

 

“OTS” means the Office of Thrift Supervision.

 

“Participant” has the meaning assigned to such term in Section 9.04(c).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

15



--------------------------------------------------------------------------------

“Perfection Certificate” means a certificate in the form of Exhibit D or any
other form approved by the Administrative Agent.

 

“Permitted Acquisition” means any acquisition by the Borrower or a wholly owned
Subsidiary of all the outstanding Equity Interests (other than directors’
qualifying shares) in, all or substantially all the assets of, or all or
substantially all the assets constituting a division or line of business of, a
Person if (a) such acquisition was not preceded by, or consummated pursuant to,
a hostile offer (including a proxy contest), (b) no Default has occurred and is
continuing or would result therefrom, (c) such acquisition and all transactions
related thereto are consummated in accordance with applicable laws, (d) all
actions required to be taken with respect to such acquired or newly formed
Subsidiary or such acquired assets under Sections 5.11 and 5.12 shall have been
taken, (e) the business of such Person or such assets, as the case may be,
constitutes a business permitted by Section 6.03(b) and (h) the Borrower has
delivered to the Administrative Agent a certificate of a Financial Officer to
the effect set forth in clauses (a), (b), (c), (d) and (e) above, together with
all relevant financial information for the Person or assets to be acquired and
setting forth reasonably detailed calculations demonstrating compliance with the
second proviso in Section 6.04(b) (which calculations shall, if made as of the
last day of any fiscal quarter of the Borrower for which the Borrower has not
delivered to the Administrative Agent the financial statements and certificate
of a Financial Officer required to be delivered by Section 5.01(a) or (b) and
Section 5.01(c), respectively, be accompanied by a reasonably detailed
calculation of Consolidated Available EBITDA and Consolidated Fixed Charges for
the relevant period).

 

“Permitted Encumbrances” means:

 

(a) Liens imposed by law for taxes, assessments or other governmental charges
that are not yet due or are being contested in compliance with Section 5.05;

 

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords’ and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 30 days
or are being contested in compliance with Section 5.05;

 

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

 

(d) Liens incurred or deposits made to secure the performance of tenders, bids,
trade contracts, leases, statutory or regulatory obligations, bankers’
acceptances, surety and appeal bonds, government contracts, performance and
return-of-money bonds and other obligations of a like nature, in each case in
the ordinary course of business;

 

16



--------------------------------------------------------------------------------

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Section 7.01;

 

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or that do not materially interfere with the
ordinary conduct of business of the Borrower or any Subsidiary; and

 

(g) Liens arising from Permitted Investments described in clause (d) of the
definition of the term “Permitted Investments”,

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Investments” means:

 

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America or Canada (or by
any agency thereof to the extent such obligations are backed by the full faith
and credit of the United States of America or Canada), in each case maturing
within one year from the date of acquisition thereof (unless such obligations
are deposited by the Borrower or any Subsidiary (i) to defease any Indebtedness
or (ii) in a collateral or escrow account or similar arrangement to pre-fund the
payment of interest on any Indebtedness);

 

(b) investments in commercial paper maturing within one year from the date of
acquisition thereof and having, at such date of acquisition, a rating of “P-1”
(or higher) according to Moody’s or “A1” (or higher) according to S&P;

 

(c) investments in certificates of deposit, banker’s acceptances and time or
demand deposits maturing within one year from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts and
Variable Rate Demand Notes issued or offered by, any commercial bank or trust
company organized under the laws of the United States of America, any State
thereof or any foreign country recognized by the United States of America, in
each case that (i) has a combined capital and surplus and undivided profits of
not less than $1,000,000,000 (or the foreign currency equivalent thereof) and
(ii) has outstanding debt that is rated “A” (or such similar equivalent rating)
or higher by two nationally recognized statistical rating organizations (as
defined in Rule 436 under the Securities Act of 1933, as amended), provided that
(A) up to $250,000,000 of any such investments may be made with any such
commercial bank or trust company that has outstanding debt that is rated “A” (or
such similar equivalent rating) or higher by only one such rating agency and
(B) up to $10,000,000 of any such investments (and any amount of such
investments made with a commercial bank or trust company organized under the
laws of any such foreign country prior to the date that is 90 days after the
Effective Date) may be made with any such commercial bank or trust company that
does not meet the ratings requirement of clause (ii) above or clause (A) of this
proviso;

 

17



--------------------------------------------------------------------------------

(d) fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

 

(e) securities with maturities of six months or less from the date of
acquisition issued or fully and unconditionally guaranteed by any state,
commonwealth or territory of the United States of America, or by any political
subdivision or taxing authority thereof, and rated at least “A” by S&P or
Moody’s; and

 

(f) investments in “money market funds” within the meaning of Rule 2a-7 of the
Investment Company Act of 1940, as amended.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

“Pro Forma Basis” means, with respect to the calculation of the Fixed Charge
Coverage Ratio, the Leverage Ratio or the Debt to Capitalization Ratio as of any
date, that such calculation shall give pro forma effect to all Permitted
Acquisitions, all issuances, incurrences or assumptions of Indebtedness (with
any such Indebtedness being deemed to be amortized over the applicable testing
period in accordance with its terms) and all sales, transfers or other
dispositions of any material assets outside the ordinary course of business, in
each case that have occurred during (or, if such calculation is being made for
the purpose of determining whether any proposed acquisition will constitute a
Permitted Acquisition, since the beginning of) the four consecutive fiscal
quarter period of the Borrower most-recently ended on or prior to such date as
if they occurred on the first day of such four consecutive fiscal quarter period
(including, in the case of any Permitted Acquisition or sale, transfer or
disposition of material assets outside the ordinary course of business, cost
savings to the extent such cost savings (a) would be permitted to be reflected
in pro forma financial information complying with the requirements of GAAP and
Article XI of Regulation S-X under the Securities Act of 1933, as amended, as
interpreted by the Staff of the SEC, and as certified by a Financial Officer or
(b) have been realized or for which the steps necessary for realization have
been taken or are reasonably expected to be taken within 365 days following such
Permitted Acquisition or sale, transfer or other disposition, and as certified
by a Financial

 

18



--------------------------------------------------------------------------------

Officer, provided that, in the case of clause (b), if cost savings are included
in any pro forma calculations based on the reasonable expectation that steps
necessary for realization of such cost savings will be taken within 365 days of
a Permitted Acquisition or a sale, transfer or other disposition, then on and
after the date that is 365 days after the date of such Permitted Acquisition or
sale, transfer or other disposition, such pro forma calculations shall not give
effect to such cost savings to the extent that the steps necessary for
realization were not actually taken during such 365-day period).

 

“Proposed Change” has the meaning assigned to such term in Section 9.02(b).

 

“Qualified Equity Interests” means Equity Interests of the Borrower other than
Disqualified Equity Interests.

 

“Rating Agency” means Moody’s or S&P, as the case may be.

 

“Rating Group” means any of Ratings Group I, Ratings Group II, Ratings Group
III, Ratings Group IV, Ratings Group V and Ratings Group VI.

 

“Ratings Group I” shall be in effect when the Moody’s Rating is at or above Baa3
and the S&P Rating is at or above BBB-; “Ratings Group II” shall be in effect
when (a) the Moody’s Rating is at or above Ba1 and the S&P Rating is at or above
BB+ and (b) Ratings Group I is not in effect; “Ratings Group III” shall be in
effect when (a) the Moody’s Rating is at or above Ba2 and the S&P Rating is at
or above BB and (b) neither Ratings Group I nor Ratings Group II is in effect;
“Ratings Group IV” shall be in effect when (a) the Moody’s Rating is at or above
Ba3 and the S&P Rating is at or above BB- and (b) none of Ratings Group I,
Ratings Group II or Ratings Group III is in effect; “Ratings Group V” shall be
in effect when (a) the Moody’s Rating is at or above B1 and the S&P Rating is at
or above B+ and (b) none of Ratings Group I, Ratings Group II, Ratings Group III
or Ratings Group IV is in effect; and “Ratings Group VI” shall be in effect when
(a) the Moody’s Rating is less than B1 or the S&P Rating is less than B+.

 

“Ratings” means the Moody’s Rating and the S&P Rating.

 

“Register” has the meaning assigned to such term in Section 9.04(b).

 

“Regulated Subsidiary” means a Broker Dealer Regulated Subsidiary, a Bank
Regulated Subsidiary or an Insurance Regulated Subsidiary or any other
Subsidiary subject to minimum capital requirements or other similar material
regulatory requirements imposed by applicable Governmental Authorities.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Required Lenders” means, at any time, Lenders having outstanding Loans and
unused Commitments representing more than 50% of the aggregate outstanding Loans
and unused Commitments at such time.

 

19



--------------------------------------------------------------------------------

“Requirement of Law” means, with respect to any Person, any statute, law,
treaty, rule, regulation, order, decree, writ, injunction or determination of
any arbitrator or court or other Governmental Authority, including rules and
regulations of and agreements with any Governmental Authority having
jurisdiction over the Borrower or any Subsidiary, including the OTS, the FDIC,
the SEC and any self-regulatory organization of which such Subsidiary is a
member, or the imposition of conditions or requirements by cease and desist
orders, regulatory agreements or otherwise, pursuant to the enforcement
authority of any such regulatory authority, in each case applicable to or
binding upon such Person or any of its property or to which such Person or any
of its property is subject.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancelation or termination of any
Equity Interests in the Borrower or any Subsidiary or any option, warrant or
other right to acquire any such Equity Interests in the Borrower or any
Subsidiary, or any other payment (including any payment under any Swap
Agreement) that has a substantially similar effect to any of the foregoing.

 

“S&P” means Standard & Poor’s Ratings Group, Inc.

 

“S&P Rating” means, as of any date, the rating most recently announced or
published by S&P relating to the Borrower’s senior unsecured rating (without
giving effect to any credit enhancements).

 

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

 

“Security Documents” means the Collateral Agreement and each other security
agreement or other instrument or document executed and delivered pursuant to
Section 5.11 or 5.12 to secure any of the Obligations.

 

“Seller” means Harris Financial Corp., a Delaware corporation.

 

“Shareholders’ Equity” means, on any date, the consolidated shareholders’ equity
of the Borrower that would be reported as shareholders’ equity on a consolidated
balance sheet of the Borrower prepared as of such date.

 

“SPV” has the meaning assigned to such term in Section 9.04(e).

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in

 

20



--------------------------------------------------------------------------------

Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

 

“Stock Loan” means a “Loan” as used in the Master Securities Loan Agreement
published from time to time by the Bond Market Association.

 

“Subordinated Debt” means unsecured Indebtedness of the Borrower that (a) does
not require any scheduled payment of principal (including pursuant to a sinking
fund obligation) or mandatory redemption or redemption at the option of the
holders thereof (except for redemptions in respect of asset sales and changes in
control on terms that are market terms on the date of issuance) prior to the
date that is 180 days after the Maturity Date, (b) contains subordination and
guarantee release provisions not less favorable to the Lenders than the
subordination provisions of the Convertible Notes, (c) contains covenants and
events of default that are not materially more restrictive than the covenants
and events of default contained in this Agreement and do not require the
maintenance or achievement of any financial performance standards other than as
a condition to the taking of specified actions, and (d) bears interest at a
market rate of interest on the date of issuance of such Indebtedness as
determined by the Borrower’s board of directors in good faith.

 

“Subordinated Debt Documents” means the indenture or indentures under which the
Convertible Notes or any Subordinated Debt is issued, all side letters,
instruments, agreements and other documents evidencing or governing the
Convertible Notes or any Subordinated Debt, providing for any right in respect
thereof, affecting the terms of the foregoing or entered into in connection
therewith and all schedules, exhibits and annexes to each of the foregoing.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP, as well as any other corporation, limited
liability company, partnership, association or other entity (a) of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of the Borrower.

 

21



--------------------------------------------------------------------------------

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions, provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

 

“Syndication Agent” means Morgan Stanley Senior Funding Inc., in its capacity as
syndication agent for the Lenders hereunder, and its successors in such
capacity.

 

“Synthetic Lease” means, as to any Person, any lease (including leases that may
be terminated by the lessee at any time) of any property (whether real, personal
or mixed) that is designed to permit the lessee (a) to treat such lease as an
operating lease, or not to reflect the leased property on the lessee’s balance
sheet, under GAAP and (b) to claim depreciation on such property for U.S.
Federal income tax purposes, other than any such lease under which such Person
is the lessor.

 

“Synthetic Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any Synthetic Lease, and the amount of such
obligations shall be equal to the sum (without duplication) of (a) the
capitalized amount thereof that would appear on a balance sheet of such Person
in accordance with GAAP if such obligations were accounted for as Capital Lease
Obligations and (b) the amount payable by such Person as the purchase price for
the property subject to such lease assuming the lessee exercises the option to
purchase such property at the end of the term of such lease.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Total Capitalization” means the sum of Total Indebtedness and Shareholders’
Equity.

 

“Total Indebtedness” means, as of any date, the aggregate principal amount of
Indebtedness of the Borrower and the Subsidiaries outstanding as of such date,
provided that the term “Indebtedness” shall not include (a) Indebtedness
incurred under (or in respect of Indebtedness outstanding on the Effective Date,
set forth on Schedule 6.01 and of the type described in) clause (x), (xi),
(xii), (xiv) or (xv) of Section 6.01(a) or (b) contingent obligations of the
Borrower or any Subsidiary as an account party or applicant in respect of any
letter of credit or letter of guaranty unless such letter of credit or letter of
guaranty supports an obligation that constitutes Indebtedness.

 

“Transactions” means (a) the execution, delivery and performance by the Borrower
of the Loan Documents, the borrowing of Loans on the Effective Date and the use
of the proceeds thereof and (b) the payment of the Transaction Costs.

 

22



--------------------------------------------------------------------------------

“Transaction Costs” means all fees, costs and expense incurred or payable by the
Borrower or any Subsidiary in connection with the Transactions.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“Variable Rate Demand Note” means a note representing borrowings from a
commercial bank that is payable on demand and bears interest based upon a money
market rate.

 

“Well Capitalized” means “well capitalized” within the meaning of 12 U.S.C.
§1831o (as in effect on the date hereof).

 

“wholly owned Subsidiary” means, with respect to any Person at any date, a
subsidiary of such Person of which securities or other ownership interests
representing 100% of the Equity Interests (other than directors’ qualifying
shares) are, as of such date, owned, controlled or held by such Person or one or
more wholly owned Subsidiaries of such Person or by such Person and one or more
wholly owned Subsidiaries of such Person.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).

 

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
amended and restated, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

23



--------------------------------------------------------------------------------

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time, provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision (including any definition) hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.

 

SECTION 1.05. Pro Forma Calculations. With respect to any period during which
the Acquisition, any Permitted Acquisition, any sale, transfer or other
disposition of any material assets outside the ordinary course of business
occurs, calculations of the Fixed Charge Coverage Ratio, the Leverage Ratio and
the Debt to Capitalization Ratio shall be made on a Pro Forma Basis.

 

ARTICLE II

 

The Credits

 

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Loans to the Borrower from time to time during the
Availability Period in an aggregate principal amount that will not result in the
aggregate principal amount of such Lender’s outstanding Loans exceeding such
Lender’s Commitment. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow Loans.

 

SECTION 2.02. Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Type made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder, provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.

 

(b) Subject to Section 2.11, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrower may request in accordance herewith.
Each Lender at its option may make any Eurodollar Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan, provided that
any exercise of such option shall not affect the obligation of the Borrower to
repay such Loan in accordance with the terms of this Agreement.

 

24



--------------------------------------------------------------------------------

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 and not less than $1,000,000. Borrowings of more than one
Type may be outstanding at the same time, provided that there shall not at any
time be more than a total of ten Eurodollar Borrowings outstanding.
Notwithstanding anything to the contrary herein, an ABR Borrowing may be in an
aggregate amount that is equal to the entire unused balance of the aggregate
Commitment.

 

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

 

SECTION 2.03. Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 11:00 a.m., New York City time,
three Business Days before the date of the proposed Borrowing or (b) in the case
of an ABR Borrowing, not later than 11:00 a.m., New York City time, on the date
of the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the Borrower. Each such telephonic and
written Borrowing Request shall specify the following information:

 

(i) the aggregate amount of such Borrowing;

 

(ii) the date of such Borrowing, which shall be a Business Day;

 

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

 

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

 

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.04; and

 

(vi) that as of such date Sections 4.02(a) and (b) are satisfied.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

25



--------------------------------------------------------------------------------

SECTION 2.04. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 1:00 p.m., New York City time, to the account of
the Administrative Agent most-recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent will make such Loans available
to the Borrower by promptly crediting the amounts so received, in like funds, to
an account of the Borrower maintained with the Administrative Agent in New York
City and designated by the Borrower in the applicable Borrowing Request.

 

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption and in its sole discretion, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

 

SECTION 2.05. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request or designated by Section 2.03
and, in the case of a Eurodollar Borrowing, shall have an initial Interest
Period as specified in such Borrowing Request or designated by Section 2.03.
Thereafter, the Borrower may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurodollar Borrowing, may
elect Interest Periods therefor, all as provided in this Section. The Borrower
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.

 

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Borrower.

 

26



--------------------------------------------------------------------------------

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

 

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

 

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

 

SECTION 2.06. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

 

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments, provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.08, the aggregate principal amount of outstanding Loans would exceed
the aggregate Commitments.

 

27



--------------------------------------------------------------------------------

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable, provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities or the receipt of
the proceeds from the issuance of other Indebtedness, in which case such notice
may be revoked by the Borrower (by notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments shall be permanent.

 

SECTION 2.07. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Loan of such Lender on the
Maturity Date.

 

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

 

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

 

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein, provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans and
pay interest thereon in accordance with the terms of this Agreement.

 

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

 

28



--------------------------------------------------------------------------------

SECTION 2.08. Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to the requirements of this Section.

 

(b) In the event and on such occasion that the aggregate principal amount of
outstanding Loans exceeds the aggregate Commitments, the Borrower shall prepay
Borrowings in an aggregate amount equal to such excess.

 

(c) Prior to any optional prepayment of Borrowings hereunder, the Borrower shall
select the Borrowing or Borrowings to be prepaid and shall specify such
selection in the notice of such prepayment pursuant to paragraph (d) of this
Section.

 

(d) The Borrower shall notify the Administrative Agent by telephone (confirmed
by telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of prepayment or (ii) in the case of prepayment of
an ABR Borrowing, not later than 11:00 a.m., New York City time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid, provided that, if a notice of optional prepayment is given in
connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.06, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.06 by the
Borrower (by notice to the Administrative Agent on or prior to the specified
date) if such condition is not satisfied. Promptly following receipt of any such
notice, the Administrative Agent shall advise the Lenders of the contents
thereof. Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02, except as necessary to apply fully the required amount
of a mandatory prepayment. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.10.

 

SECTION 2.09. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the average daily unused amount of the Commitment of such
Lender during the period from and including the Effective Date to but excluding
the date on which such Commitment terminates. Accrued commitment fees shall be
payable in arrears on the last Business Day of March, June, September and
December of each year and on the date on which the Commitments terminate,
commencing on the first such date to occur after the date hereof. All commitment
fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). For purposes of computing commitment fees, a Commitment of a Lender
shall be deemed to be used to the extent of the outstanding Loans.

 

29



--------------------------------------------------------------------------------

(b) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

 

(c) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, in the case of
commitment fees, to the Lenders entitled thereto. Fees paid shall not be
refundable under any circumstances.

 

SECTION 2.10. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.

 

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

 

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2.00% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2.00% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

 

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments, provided
that (i) interest accrued pursuant to paragraph (c) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

 

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or Adjusted LIBO
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.

 

30



--------------------------------------------------------------------------------

SECTION 2.11. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

 

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period or

 

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period,

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

 

SECTION 2.12. Increased Costs. (a) If any Change in Law shall:

 

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate); or

 

(ii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Loans made by such
Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan), then the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.

 

(b) If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made by such Lender to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

 

31



--------------------------------------------------------------------------------

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender,
as the case may be, the amount shown as due on any such certificate within
10 days after receipt thereof.

 

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation, provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor, and
provided, further, that, if the Change in Law giving rise to such increased
costs or reductions is retroactive, then the 180-day period referred to above
shall be extended to include the period of retroactive effect thereof.

 

SECTION 2.13. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.09(d) and is
revoked in accordance therewith) or (d) the assignment of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 2.16 or Section 9.02(c), then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event. In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest that would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate that such Lender would bid were it
to bid, at the commencement of such period, for dollar deposits of a comparable
amount and period from other banks in the eurodollar market. A certificate of
any Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

 

SECTION 2.14. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower under any Loan Document shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes, provided that if the
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such

 

32



--------------------------------------------------------------------------------

payments, then (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section) the Administrative Agent or Lender (as the case
may be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.

 

(b) Without limiting the provisions of paragraph (a) above, the Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.

 

(c) The Borrower shall indemnify the Administrative Agent and each Lender within
10 days after written demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes paid by the Administrative Agent or such Lender, as the
case may be, on or with respect to any payment by or on account of any
obligation of the Borrower under any Loan Document (including Indemnified Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority, provided that the Borrower shall not be obligated to
make payment to the Administrative Agent or such Lender pursuant to this
Section 2.14 in respect of penalties, interest and other liabilities
attributable to any Indemnified Taxes or Other Taxes if (i) written demand
therefor has not been made by the Administrative Agent or such Lender within 30
days from the date on which the Administrative Agent or such Lender knew of the
imposition of Indemnified Taxes or Other Taxes by the relevant Governmental
Authority, (ii) such penalties, interest and other liabilities have accrued
after the Borrower has indemnified or paid any additional amount pursuant to
this Section 2.14 or (iii) such penalties, interest and other liabilities are
attributable to the gross negligence or wilful misconduct of the Administrative
Agent or such Lender. After the Administrative Agent or a Lender learns of the
imposition of Indemnified Taxes or Other Taxes, the Administrative Agent will
act in good faith to promptly notify the Borrower of its obligations hereunder.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or by the Administrative Agent on its own behalf or on
behalf of a Lender shall be conclusive absent manifest error.

 

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the

 

33



--------------------------------------------------------------------------------

time or times prescribed by applicable law, such properly completed and executed
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate, provided that such Foreign Lender has
received written notice from the Borrower or Administrative Agent, as the case
may be, advising it of the availability of such exemption or reduction and
supplying all applicable documentation.

 

(f) If the Administrative Agent or a Lender determines that it is entitled to
receive a refund from a Governmental Authority in respect of Indemnified Taxes
or Other Taxes as to which it has been indemnified by the Borrower pursuant to
this Section 2.14, or with respect to which the Borrower has paid additional
amounts pursuant to this Section 2.14, it shall promptly notify the Borrower of
the availability of such refund and shall, within 30 days after receipt of a
request by the Borrower (whether as a result of notification that it has made to
the Borrower or otherwise), make a claim to such Governmental Authority for such
refund at the Borrower’s expense. If the Administrative Agent or a Lender
determines, in its sole discretion, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section, it shall pay over such refund to the Borrower (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Borrower under this Section with respect to the Indemnified Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.

 

SECTION 2.15. Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
(a) The Borrower shall make each payment required to be made by it under any
Loan Document (whether of principal, interest or fees, or of amounts payable
under Section 2.12, 2.13 or 2.14, or otherwise) prior to the time expressly
required hereunder or under such other Loan Document for such payment (or, if no
such time is expressly required, prior to 12:00 noon, New York City time), on
the date when due, in immediately available funds, without setoff or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices at
270 Park Avenue, New York, New York, except that payments pursuant to
Sections 2.12, 2.13, 2.14 and 9.03 shall be made directly to the Persons
entitled thereto and payments pursuant to other Loan Documents shall be made to
the Persons specified therein. The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt

 

34



--------------------------------------------------------------------------------

thereof. If any payment under any Loan Document shall be due on a day that is
not a Business Day, the date for payment shall be extended to the next
succeeding Business Day and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
under each Loan Document shall be made in dollars.

 

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties and
(ii) second, towards payment of principal then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal then due to
such parties.

 

(c) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans, provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or other Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

 

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption and in its sole discretion, distribute to the Lenders the amount due.
In such event, if the Borrower has not in fact made such payment, then each of
the Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the

 

35



--------------------------------------------------------------------------------

Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

 

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(a) or (b), 2.15(d) or 9.03(c), then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.

 

SECTION 2.16. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.12, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.14, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.12 or 2.14, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense or
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

 

(b) If any Lender requests compensation under Section 2.12, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.14, or if any
Lender defaults in its obligation to fund Loans hereunder, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent, which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans accrued
interest thereon, accrued fees and all other amounts payable to it hereunder
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts), (iii) the
Borrower or such assignee shall have paid to the Administrative Agent the
processing and recordation fee specified in Section 9.04(b) and (iv) in the case
of any such assignment resulting from a claim for compensation under
Section 2.12 or payments required to be made pursuant to Section 2.14, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise (including as a
result of any action taken by such Lender under paragraph (a) above), the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

36



--------------------------------------------------------------------------------

ARTICLE III

 

Representations and Warranties

 

The Borrower represents and warrants to the Lenders that:

 

SECTION 3.01. Organization; Powers. Each of the Borrower and the Subsidiaries is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required. The
Borrower has all requisite power and authority to execute, deliver and perform
its obligations under each Loan Document and to effect the Transactions.

 

SECTION 3.02. Authorization; Enforceability. The Transactions have been duly
authorized by all necessary corporate or other action and, if required, action
by the holders of the Borrower’s Equity Interests. This Agreement has been duly
executed and delivered by the Borrower and constitutes, and each other Loan
Document, when executed and delivered by the Borrower, will constitute, a legal,
valid and binding obligation of the Borrower, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except for filings necessary to perfect
Liens created under the Loan Documents, (b) will not violate the Organizational
Documents of the Borrower or any Subsidiary, (c) will not violate any
Requirement of Law applicable to the Borrower or any Subsidiary, (d) will not
violate or result in a default under any indenture, agreement or other
instrument binding upon the Borrower or any Subsidiary or their respective
assets, or give rise to a right thereunder to require any payment to be made by
the Borrower or any Subsidiary or give rise to a right of, or result in,
termination, cancelation or acceleration of any obligation thereunder, and
(e) will not result in the creation or imposition of any Lien on any asset of
the Borrower or any Subsidiary, except Liens created under the Loan Documents,
except in the case of clauses (c) and (d) above where such violations,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders its consolidated balance sheet and
consolidated statements of income, stockholders’ equity and cash flows (i) as of
and for the fiscal years ended December 31, 2004, 2003 and 2002, reported on by
Deloitte & Touche LLP, independent public accountants, and (ii) as of and for
the fiscal quarters and

 

37



--------------------------------------------------------------------------------

the portion of the fiscal year ended June 30, 2005 (and comparable periods for
the prior fiscal year), certified by its chief financial officer. Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Borrower and the Subsidiaries as of
such dates and for such periods in accordance with GAAP consistently applied,
subject to year-end audit adjustments and the absence of footnotes in the case
of the statements referred to in clause (ii) above.

 

(b) The Borrower has heretofore furnished to the Lenders its pro forma
consolidated balance sheet as of June 30, 2005, prepared giving effect to the
Transactions and the Acquisition as if the Transactions and the Acquisition had
occurred on such date. Such pro forma consolidated balance sheet (i) has been
prepared in good faith based on the same assumptions used to prepare the pro
forma financial statements included in the Information Memorandum (which
assumptions are believed by the Borrower to be reasonable) and (ii) presents
fairly, in all material respects, the pro forma financial position of the
Borrower and the Subsidiaries as of June 30, 2005, as if the Transactions and
the Acquisition had occurred on such date.

 

(c) Except as disclosed in the financial statements referred to above or the
notes thereto or in the Information Memorandum and except for the Disclosed
Matters, after giving effect to the Transactions, none of the Borrower or the
Subsidiaries has, as of the Effective Date, any material direct or contingent
liabilities, unusual long-term commitments or unrealized losses.

 

(d) No event, change or condition has occurred and is continuing that has had,
or could reasonably be expected to have, a material adverse effect on the
business, operations, property, condition (financial or otherwise) or prospects
of the Borrower and the Subsidiaries, taken as a whole, since December 31, 2004.

 

SECTION 3.05. Properties. (a) Each of the Borrower and the Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.

 

(b) Each of the Borrower and the Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and the
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower or any Subsidiary,
threatened against or affecting the Borrower or any Subsidiary (i) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve any of the Loan Documents or the Transactions.

 

38



--------------------------------------------------------------------------------

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any Subsidiary
(i) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

 

(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or materially increased the likelihood of, a Material Adverse Effect.

 

SECTION 3.07. Compliance with Laws and Agreements. Each of the Borrower and the
Subsidiaries is in compliance with (a) all Requirements of Law applicable to it
or its property and (b) all indentures, agreements and other instruments binding
upon it or its property, except, in each case, where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

SECTION 3.08. Investment and Holding Company Status. Except as set forth on
Schedule 3.08, none of the Borrower or any Subsidiary is (a) an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940 or (b) a “holding company” as defined in, or subject to regulation
under, the Public Utility Holding Company Act of 1935.

 

SECTION 3.09. Taxes. Each of the Borrower and the Subsidiaries (a) has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and (b) has paid or caused to be paid all Taxes required to have been paid
by it, except in each case (i) any Taxes that are being contested in good faith
by appropriate proceedings and for which the Borrower or such Subsidiary, as the
case may be, has set aside on its books adequate reserves therefor or (ii) to
the extent that the failure to make such filings or to pay such Taxes would not
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.10. ERISA. No ERISA Event has occurred and is continuing or is
reasonably expected to occur that, when taken together with all other such ERISA
Events for which liability is reasonably expected to occur, could reasonably be
expected to result in a Material Adverse Effect. The present value of all
accumulated benefit obligations under all underfunded Plans (determined for each
Plan based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed the fair market value of
the assets of all such underfunded Plans by an amount that, if required to be
paid by the Borrower and the Subsidiaries, could reasonably be

 

39



--------------------------------------------------------------------------------

expected to have a Material Adverse Effect. The minimum funding standards of
ERISA and the Code with respect to each Plan have been satisfied.

 

SECTION 3.11. Disclosure. Neither the Information Memorandum nor any of the
other reports, financial statements, certificates or other information furnished
by or on behalf of the Borrower to the Administrative Agent or any Lender in
connection with the negotiation of any Loan Document or delivered thereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed by it to be reasonable at the time
delivered and, if such projected financial information was delivered prior to
the Effective Date, as of the Effective Date.

 

SECTION 3.12. Subsidiaries. Schedule 3.12 sets forth the name of, and the
ownership interest of the Borrower and each Subsidiary in, each Subsidiary as of
the Effective Date.

 

SECTION 3.13. Insurance. The Borrower believes that the insurance maintained by
or on behalf of the Borrower and the Subsidiaries is in such amounts (with no
greater risk retention) and against such risks as is (a) customarily maintained
by companies of established repute engaged in the same or similar businesses
operating in the same or similar locations and (b) adequate.

 

SECTION 3.14. Labor Matters. As of the Effective Date, there are no strikes,
lockouts or slowdowns or any other material labor disputes against the Borrower
or any Subsidiary pending or, to the knowledge of the Borrower or any
Subsidiary, threatened. The hours worked by and payments made to employees of
the Borrower and the Subsidiaries have not been in violation in any material
respect of the Fair Labor Standards Act or any other applicable Federal, state,
local or foreign law dealing with such matters. All payments due from the
Borrower or any Subsidiary, or for which any claim may reasonably be expected to
be made against the Borrower or any Subsidiary, on account of wages and employee
health and welfare insurance and other benefits, have been paid or accrued as a
liability on the books of the Borrower or such Subsidiary. There is no
organizing activity involving the Borrower or any Subsidiary pending or, to the
knowledge of the Borrower or any Subsidiary, threatened by any labor union or
group of employees, except those that, in the aggregate, would not reasonably be
expected to have a Material Adverse Effect. There are no representation
proceedings pending or, to the knowledge of the Borrower or any Subsidiary,
threatened with the National Mediation Board, and no labor organization or group
of employees of the Borrower or any Subsidiary has made a pending demand for
recognition, except those that, in the aggregate, would not reasonably be
expected to have a Material Adverse Effect. There are no material complaints or
charges against the Borrower or any Subsidiary pending or, to the knowledge of
the Borrower or any Subsidiary, threatened to be filed with any Governmental
Authority or arbitrator based on, arising out of, in connection with, or
otherwise relating to the employment or termination of employment by the
Borrower or

 

40



--------------------------------------------------------------------------------

any Subsidiary of any individual, except those that, in the aggregate, would not
reasonably be expected to have a Material Adverse Effect. The consummation of
the Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which the Borrower or any Subsidiary is bound.

 

SECTION 3.15. Solvency. Immediately after the consummation of the Transactions,
(a) the fair value of the assets of the Borrower, at a fair valuation, will
exceed its debts and liabilities, subordinated, contingent or otherwise, (b) the
present fair saleable value of the property of the Borrower will be greater than
the amount that will be required to pay the probable liability of its debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured, (c) the Borrower will be able to
pay its debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured, and (d) the Borrower will not
have unreasonably small capital with which to conduct the business in which it
is engaged as such business is now conducted and is proposed to be conducted
following the consummation of the Transactions.

 

SECTION 3.16. Regulatory Status; Memberships Held. (a) Each U.S. Broker Dealer
Regulated Subsidiary is duly registered as a broker-dealer with the SEC under
the Exchange Act and is a member in good standing of the New York Stock
Exchange, Inc. (the “NYSE”) and/or the National Association of Securities
Dealers, Inc. (the “NASD”). As of the Effective Date, each Broker Dealer
Regulated Subsidiary is (i) a member in good standing of the securities
exchanges and securities clearing corporations listed on Schedule 3.16 and
(ii) duly registered, licensed or qualified as a broker or dealer under all
applicable Requirements of Law of each jurisdiction listed in Schedule 3.16,
except to the extent that failure to be such a member in good standing, or so
duly registered, licensed or qualified could not reasonably be expected to
result in a Material Adverse Effect. Each Broker Dealer Regulated Subsidiary is
in compliance with the Exchange Act and the rules and regulations thereunder
applicable to it, the rules and regulations applicable to it of the NASD, the
NYSE and the other securities exchanges of which it is a member and all
applicable Requirements of Law of each jurisdiction where it is registered as a
broker or dealer, except to the extent failure to do so could not reasonably be
expected to result in a Material Adverse Effect.

 

(b) Each Bank Regulated Subsidiary holds all permits, licenses, franchises,
variances, exemptions, orders and approvals of all Governmental Authorities
under all applicable Requirements of Law (“Bank Permits”) that are necessary or
advisable for its operations, except to the extent that the failure to hold such
Bank Permits could not reasonably be expected to result in a Material Adverse
Effect. Each Bank Regulated Subsidiary is in compliance with (a) all rules and
regulations applicable to it of any Federal or state bank regulatory authority
(including such rules and regulations dealing with capital maintenance) and
(b) all Bank Permits, in each case except to the extent that such noncompliance
could not reasonably be expected to result in a Material Adverse Effect.

 

41



--------------------------------------------------------------------------------

(c) Each Bank Regulated Subsidiary is Well Capitalized. The ratio of E*TRADE
Clearing’s Net Capital to Aggregate Debits (as such terms are defined in Rule
15c3-1 under the Exchange Act (as in effect from time to time)) is not less than
5.0%. Each Broker Dealer Regulated Subsidiary’s (other than E*TRADE Clearing’s)
capital requirements are above the level at which dividends would be restricted
by applicable Governmental Authorities.

 

SECTION 3.17. Senior Indebtedness. The Obligations constitute “Senior
Indebtedness” and “Designated Senior Indebtedness” under and as defined in the
Subordinated Debt Documents.

 

ARTICLE IV

 

Conditions

 

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):

 

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.

 

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Davis Polk & Wardwell, counsel for the Borrower and the Subsidiaries,
substantially in the form of Exhibit B-1, and of the General Counsel of the
Borrower, substantially in the form of Exhibit B-2. The Borrower hereby requests
such counsel to deliver such opinion.

 

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Borrower, the authorization
of the Transactions and any other legal matters relating to the Borrower, the
Loan Documents or the Transactions, all in form and substance satisfactory to
the Administrative Agent and its counsel.

 

(d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by a Financial Officer or the President or a Vice
President of the Borrower, confirming compliance with the conditions set forth
in paragraphs (a) and (b) of Section 4.02.

 

(e) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses (including

 

42



--------------------------------------------------------------------------------

fees, charges and disbursements of counsel) required to be reimbursed or paid by
the Borrower under any Loan Document.

 

(f) The Collateral Requirement shall have been satisfied and the Administrative
Agent shall have received a completed Perfection Certificate dated the Effective
Date and signed by a Financial Officer or legal officer of the Borrower,
together with all attachments contemplated thereby, including the results of a
search of the Uniform Commercial Code (or equivalent) filings made with respect
to the Borrower in the jurisdictions contemplated by the Perfection Certificate
and copies of the financing statements (or similar documents) disclosed by such
search and evidence reasonably satisfactory to the Administrative Agent that the
Liens indicated by such financing statements (or similar documents) are
permitted by Section 6.02 or have been or will contemporaneously with the
initial funding of Loans on the Effective Date be released.

 

(g) The Administrative Agent shall have received evidence that the insurance
required by Section 5.07 and the Security Documents is in effect.

 

(h) The Lenders shall have received (i) audited consolidated balance sheets and
consolidated statements of operations and comprehensive income, stockholders’
equity and cash flows of the Borrower as of and for the fiscal years ended
December 31, 2004, 2003 and 2002, and the related notes thereto, accompanied by
a true and correct copy of the reports thereon by Deloitte & Touche LLP,
independent public accountants, and (ii) unaudited consolidated balance sheets
and consolidated statements of operations and comprehensive income,
stockholders’ equity and cash flows of the Borrower as of and for the fiscal
quarters and portion of the fiscal year ended June 30, 2005 (and for the
comparable periods for the prior fiscal year), prepared in accordance with GAAP
consistently applied (subject to year-end audit adjustments and the absence of
footnotes) and certified by a Financial Officer.

 

(i) The Lenders shall have received a certificate from the chief financial
officer of the Borrower, in form and substance satisfactory to the Lenders,
certifying as to the solvency of the Borrower and the Subsidiaries on a
consolidated basis after giving effect to the Transactions.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 5:00 p.m., New York City time, on
March 31, 2006 (and, in the event such conditions are not so satisfied or
waived, the Commitments shall terminate at such time).

 

43



--------------------------------------------------------------------------------

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing is subject to receipt of the request therefor in
accordance herewith and to the satisfaction of the following conditions:

 

(a) The representations and warranties of the Borrower set forth in the Loan
Documents that are qualified by materiality shall be true and correct, and the
representations and warranties that are not so qualified shall be true and
correct in all material respects, in each case on and as of the date of such
Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as the case may be.

 

(b) At the time of and immediately after giving effect to such Borrowing no
Default shall have occurred and be continuing.

 

Each Borrowing (provided that a conversion or a continuation of a Borrowing
shall not constitute a “Borrowing” for purposes of this Section) shall be deemed
to constitute a representation and warranty by the Borrower on the date thereof
as to the matters specified in paragraphs (a) and (b) of this Section.

 

ARTICLE V

 

Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts (other than
contingent amounts not yet due) payable under any Loan Document shall have been
paid in full, the Borrower covenants and agrees with the Lenders that:

 

SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent on behalf of each Lender:

 

(a) within 90 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and audited consolidated statements of
operations and comprehensive income, stockholders’ equity and cash flows as of
the end of and for such year, and related notes thereto, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by Deloitte & Touche LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrower and the Subsidiaries on a consolidated basis in accordance with
GAAP consistently applied;

 

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, its unaudited consolidated balance sheet and
unaudited consolidated statements of operations and comprehensive income,
stockholders’ equity and cash flows as of the end of and for such fiscal quarter

 

44



--------------------------------------------------------------------------------

and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by a Financial Officer as presenting fairly in all material respects
the financial condition and results of operations of the Borrower and the
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes;

 

(c) concurrently with any delivery of financial statements under
paragraph (a) or (b) above, a certificate of a Financial Officer (i) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto and (ii) setting forth reasonably detailed calculations demonstrating
compliance with the covenants contained in Sections 6.12, 6.13, 6.14 and 6.15;

 

(d) (i) a written notice to the Administrative Agent if, as a result of any
change in GAAP or in the application thereof from those in effect on the
Effective Date, the financial statements delivered pursuant to paragraph (a) or
(b) above will differ in any material respect from the financial statements that
would have been delivered pursuant to such clauses had no such change in GAAP or
the application thereof been made, and (ii) if reasonably requested by the
Administrative Agent after consultation with the Borrower, together with the
first delivery of financial statements pursuant to paragraph (a) or (b) above
following such change, a schedule prepared by a Financial Officer on behalf of
the Borrower reconciling such changes to what the financial statements would
have been without giving effect to such change;

 

(e) concurrently with any delivery of financial statements under paragraph (a)
above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default under Section 6.12,
6.13, 6.14 or 6.15 and, if such knowledge has been obtained, describing such
Default (which certificate may be limited to the extent required by accounting
rules or guidelines);

 

(f) at least one day prior to the commencement of each fiscal year of the
Borrower, a detailed consolidated budget for such fiscal year (including a
projected consolidated balance sheet and consolidated statement of projected
operations as of the end of and for such fiscal year and setting forth the
assumptions used for purposes of preparing such budget) and, promptly when
available, any significant revisions of such budget;

 

(g) promptly after the same become publicly available, copies of all periodic
and other reports (including FOCUS reports), proxy statements and other
materials filed by the Borrower or any Subsidiary with the SEC, any national
securities exchange, the OTS or any other United States Governmental Authority

 

45



--------------------------------------------------------------------------------

that regulates a Regulated Subsidiary or distributed by the Borrower to the
holders of its Equity Interests generally, as the case may be; and

 

(h) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.

 

SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent (for distribution to each Lender through the Administrative
Agent) prompt written notice of the following:

 

(a) the occurrence of any Default;

 

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or, to the knowledge of a
Financial Officer or another executive officer of the Borrower or any
Subsidiary, affecting the Borrower or any Affiliate thereof that, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;

 

(c) the occurrence of any ERISA Event or any fact or circumstance that gives
rise to a reasonable expectation that any ERISA Event will occur that, in either
case, alone or together with any other ERISA Events that have occurred or are
reasonably expected to occur, could reasonably be expected to result in material
liability of the Borrower and the Subsidiaries;

 

(d) any change in the Ratings, or any notice from S&P or Moody’s indicating its
intent to effect such a change or to place the Borrower on a “CreditWatch” or
“WatchList” or any similar list, in each case with negative implications, or its
cessation of, or its intent to cease, providing such Rating; and

 

(e) any other development (including notice of any claim or condition arising
under or relating to any Environmental Law) that results in, or could reasonably
be expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a written
statement of a Financial Officer or other executive officer of the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

 

SECTION 5.03. Information Regarding Collateral. (a) The Borrower will furnish to
the Administrative Agent prompt written notice of any change (i) in its
corporate name, (ii) in its jurisdiction of incorporation or organization of or
(iii) in its organizational identification number. The Borrower agrees not to
effect or permit any change referred to in the preceding sentence unless all
filings have been made under the Uniform Commercial Code or otherwise that are
required in order for the Administrative Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral.

 

46



--------------------------------------------------------------------------------

(b) At the time of delivery of financial statements pursuant to Section 5.01(a)
or (b), the Borrower shall deliver to the Administrative Agent a certificate
executed by a Financial Officer or chief legal officer of the Borrower setting
forth the information required pursuant to Section 1 of the Perfection
Certificate or confirming that there has been no change in such information
since the date of the Perfection Certificate delivered on the Effective Date or
the date of the most recent certificate delivered pursuant to this Section.

 

SECTION 5.04. Existence; Conduct of Business. The Borrower will, and will cause
each Subsidiary to, do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its legal existence and the rights,
licenses, permits, privileges, franchises, patents, copyrights, trademarks and
trade names material to the conduct of its business, provided that the foregoing
shall not prohibit any merger, consolidation, liquidation or dissolution
permitted under Section 6.03.

 

SECTION 5.05. Payment of Obligations. The Borrower will, and will cause each
Subsidiary to, pay its material obligations (other than Indebtedness and any
obligations in respect of any Swap Agreements), including Tax liabilities,
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) the Borrower or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP, (c) such contest
effectively suspends collection of the contested obligation and the enforcement
of any Lien securing such obligation and (d) the failure to make payment pending
such contest could not reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 5.06. Maintenance of Properties. The Borrower will, and will cause each
Subsidiary to, keep and maintain all property material to the conduct of its
business in good working order and condition, ordinary wear and tear excepted.

 

SECTION 5.07. Insurance. The Borrower will, and will cause each Subsidiary to,
maintain, with financially sound and reputable insurance companies,
(a) insurance in such amounts (with no greater risk retention) and against such
risks as is customarily maintained by companies of established repute engaged in
the same or similar businesses operating in the same or similar locations and
(b) all insurance as may be required by law or any other Loan Document. The
Borrower will furnish to the Lenders, upon request of the Administrative Agent,
information in reasonable detail as to the insurance so maintained.

 

SECTION 5.08. Books and Records; Inspection and Audit Rights. The Borrower will,
and will cause each Subsidiary to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities. The Borrower will, and will cause
each Subsidiary to, permit any representatives designated by the Administrative
Agent or any Lender, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.

 

47



--------------------------------------------------------------------------------

SECTION 5.09. Compliance with Laws. The Borrower will, and will cause each
Subsidiary to, comply with all Requirements of Law with respect to it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

 

SECTION 5.10. Use of Proceeds. The proceeds of the Loans made on and after the
Effective Date will be used only to pay the purchase price in connection with
the Acquisition, to pay the Transaction Costs and for general corporate purposes
(including Permitted Acquisitions). No part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations of the Board, including Regulations T, U and X.

 

SECTION 5.11. Additional Subsidiaries. If any additional Subsidiary the Equity
Interests of which are required to be pledged pursuant to the Collateral
Requirement is formed or acquired after the Effective Date, the Borrower will,
within ten Business Days after such Subsidiary is formed or acquired, notify the
Administrative Agent thereof and cause the Collateral Requirement to be
satisfied with respect to any Equity Interest in such Subsidiary owned by or on
behalf of the Borrower.

 

SECTION 5.12. Further Assurances. The Borrower will execute any and all further
documents, financing statements, agreements and instruments, and take all such
further actions (including the filing and recording of financing statements and
other documents), that may be required under any applicable law, or that the
Administrative Agent or the Required Lenders may reasonably request, to cause
the Collateral Requirement to be and remain satisfied, all at the expense of the
Borrower. The Borrower also agrees to provide to the Administrative Agent, from
time to time upon request, evidence reasonably satisfactory to the
Administrative Agent as to the perfection and priority of the Liens created or
intended to be created by the Security Documents.

 

ARTICLE VI

 

Negative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable (other
than contingent amounts not yet due) under any Loan Document have been paid in
full, the Borrower covenants and agrees with the Lenders that:

 

SECTION 6.01. Indebtedness; Certain Equity Securities. (a) The Borrower will
not, and will not permit any Subsidiary to, create, incur, assume or permit to
exist any Indebtedness, except:

 

(i) Indebtedness created under the Loan Documents;

 

48



--------------------------------------------------------------------------------

(ii) The Existing Notes, the other Indebtedness existing on the date hereof and
set forth in Schedule 6.01 and extensions, renewals and replacements of any such
Indebtedness, provided that such extending, renewal or replacement Indebtedness
(A) in respect of the Convertible Notes shall constitute Subordinated Debt,
(B) shall not be Indebtedness of an obligor that was not an obligor with respect
to the Indebtedness being extended, renewed or replaced, (C) shall not be in a
principal amount that exceeds the principal amount of the Indebtedness being
extended, renewed or replaced (plus any accrued but unpaid interest and
redemption premium payable by the terms of such Indebtedness thereon), (D) shall
not have an earlier maturity date or shorter weighted average life than the
Indebtedness being extended, renewed or replaced and (E) shall be subordinated
to the Obligations on terms at least as favorable to the Lenders as the
subordination terms of the Indebtedness being extended, renewed or replaced;

 

(iii) Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to
the Borrower or any other Subsidiary, provided that (A) Indebtedness of any
Subsidiary to the Borrower shall be subject to Section 6.04 and (B) Indebtedness
of the Borrower to any Subsidiary shall be subordinated to the Obligations on
terms reasonably satisfactory to the Administrative Agent;

 

(iv) Guarantees by (A) the Borrower of Indebtedness of any Regulated Subsidiary
that is permitted by this Section under clause (a)(x), (a)(xi), (a)(xii) or
(a)(xiv) and (B) any Subsidiary of Indebtedness of any other Subsidiary that is
permitted by this Section (other than clause (a)(ii));

 

(v) (A) Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations, Synthetic Lease Obligations and any
Indebtedness assumed by the Borrower or any Subsidiary in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, provided that such Indebtedness is incurred prior to or
within 90 days after such acquisition or the completion of such construction or
improvement, and (B) extensions, renewals and replacements of any such
Indebtedness so long as the outstanding principal amount of such extensions,
renewals and replacements does not exceed the principal amount of the
Indebtedness being extended, renewed or replaced (plus any accrued but unpaid
interest and premium payable by the terms of such Indebtedness thereon),
provided that no Indebtedness may be incurred under this clause (v) if, after
giving effect to such incurrence, the aggregate principal amount of Indebtedness
then outstanding under this clause (v), exceeds 7.5% of Consolidated Net Worth
as of the date of such incurrence;

 

(vi) other Indebtedness of the Borrower or any Subsidiary, provided that (A) the
Borrower is in compliance, on a Pro Forma Basis after giving effect to the
incurrence of such Indebtedness as of the last day of the most-recently ended
fiscal quarter of the Borrower, with the covenants contained in Sections 6.12,
6.13, 6.14 and 6.15, and (B) no Indebtedness of any Subsidiary may be incurred

 

49



--------------------------------------------------------------------------------

under this clause (vi) if, after giving effect to such incurrence, the aggregate
principal amount of Indebtedness of Subsidiaries then outstanding under this
clause (vi), together with (1) the aggregate principal amount of Indebtedness of
the Borrower then outstanding under this clause (vi) that is secured by a Lien
on any assets of the Borrower and (2) the aggregate principal amount of
Indebtedness then outstanding under clause (a)(v) of this Section, exceeds 7.5%
of Consolidated Net Worth as of the date of such incurrence;

 

(vii) Indebtedness owed to any Person (including obligations in respect of
letters of credit for the benefit of such Person) providing workers’
compensation, health, disability or other employee benefits or property,
casualty or liability insurance, pursuant to reimbursement or indemnification
obligations to such Person, in each case incurred in the ordinary course of
business;

 

(viii) Indebtedness of the Borrower or any Subsidiary in respect of performance
bonds, bid bonds, appeal bonds, surety bonds, performance and completion
guarantees and similar obligations (other than in respect of other
Indebtedness), in each case provided in the ordinary course of business;

 

(ix) Indebtedness in respect of Swap Agreements permitted by Section 6.07;

 

(x) Indebtedness arising from products and services offered by Bank Regulated
Subsidiaries or Broker Dealer Regulated Subsidiaries in the ordinary course of
business, including deposits, transfers of customer funds into sweep deposit
accounts, CDs, prepaid forward contracts, swaps, exchangeable debt securities,
foreign currency purchases or sales and letter of credit;

 

(xi) Indebtedness incurred in the ordinary course of business of a Broker Dealer
Regulated Subsidiary (or a non-U.S. Bank Regulated Subsidiary), including
Indebtedness arising from margin lending, Stock Loan activities or foreign
currency settlement obligations;

 

(xii) Indebtedness arising from agreements of the Borrower or a Subsidiary
providing for indemnification, adjustment of purchase price or similar
obligations, in each case, incurred or assumed in connection with the
disposition of any business, assets or a Subsidiary, other than Guarantees of
Indebtedness incurred by any Person acquiring all or any portion of such
business, assets or a Subsidiary for the purpose of financing such acquisition;

 

(xiii) Indebtedness by Professional Path, Inc. in the ordinary course of its
proprietary trading activities in an amount that shall not exceed $5,000,000 at
any time outstanding;

 

(xiv) advances from the Federal Home Loan Bank, Federal Reserve Bank (or similar
institution), repurchase and reverse repurchase agreements relating to
Investment Securities, medium term notes, treasury tax and loan balances,
special direct investment balances, bank notes, commercial paper, term
investment option

 

50



--------------------------------------------------------------------------------

balances, brokered certificates of deposit, dollar rolls and fed funds
purchased, in each case incurred in the ordinary course of a Regulated
Subsidiary’s business; and

 

(xv) Indebtedness of a Bank Regulated Subsidiary consisting of trust preferred
or similar securities, provided that (i) the proceeds of the sale of such
securities are invested in a Bank Regulated Subsidiary and (ii) such proceeds
would be treated as Tier I capital were such Bank Regulated Subsidiary a bank
holding company regulated by the Board.

 

Notwithstanding any other provision of this Section 6.01(a), the Borrower shall
not permit any Subsidiary to Guarantee all or any portion of the Existing Notes.

 

(b) The Borrower will not, and will not permit any Subsidiary to, issue any
preferred Equity Interests except (i) in the case of the Borrower, preferred
Equity Interests that are Qualified Equity Interests, (ii) in the case of Bank
Regulated Subsidiaries, trust preferred or similar securities to the extent
permitted to be issued under Section 6.01(a)(xv), (iii) Equity Interests
permitted to be issued under Section 6.05(l) and (iv) preferred Equity Interests
issued by any Subsidiary to a wholly owned Subsidiary.

 

SECTION 6.02. Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

 

(a) Liens created under the Loan Documents;

 

(b) Permitted Encumbrances;

 

(c) any Lien on any property or asset of the Borrower or any Subsidiary existing
on the date hereof and set forth in Schedule 6.02, provided that (A) such Lien
shall not apply to any other property or asset of the Borrower or any Subsidiary
and (B) such Lien shall secure only those obligations that it secures on the
date hereof and extensions, renewals and replacements thereof so long as the
principal amount of such extensions, renewals and replacements does not exceed
the principal amount of the obligations being extended, renewed or replaced
(plus any accrued but unpaid interest and premium payable by the terms of such
obligations thereon);

 

(d) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary, provided that (A) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (B) such Lien shall not apply to any other
property or asset of the Borrower or any Subsidiary and (C) such Lien shall
secure only those obligations that it secures on the date of such acquisition or
the date such Person becomes a Subsidiary, as the case may be, and extensions,
renewals

 

51



--------------------------------------------------------------------------------

and replacements thereof so long as the principal amount of such extensions,
renewals and replacements does not exceed the principal amount of the
obligations being extended, renewed or replaced (plus any accrued but unpaid
interest and premium payable by the terms of such obligations thereon);

 

(e) Liens on fixed or capital assets acquired, constructed or improved
(including any such assets made the subject of a Capital Lease Obligation or
Synthetic Lease Obligation incurred) by the Borrower or any Subsidiary, provided
that (A) such Liens secure Indebtedness incurred to finance such acquisition,
construction or improvement and permitted by clause (v)(A) of Section 6.01(a) or
to extend, renew or replace such Indebtedness and permitted by clause (v)(B) of
Section 6.01(a), (B) such Liens and the Indebtedness secured thereby are
incurred prior to or within 90 days after such acquisition or the completion of
such construction or improvement (provided that this clause (B) shall not apply
to any Indebtedness permitted by clause (v)(B) of Section 6.01(a) or any Lien
securing such Indebtedness), (C) the Indebtedness secured thereby does not
exceed the lesser of the cost of acquiring, constructing or improving such fixed
or capital asset or, in the case of Indebtedness permitted by clause (v)(A) of
Section 6.01(a), its fair market value at the time such security interest
attaches and (D) such Liens shall not apply to any other property or assets of
the Borrower or any Subsidiary;

 

(f) Liens of a collecting bank arising in the ordinary course of business under
Section 4-208 of the Uniform Commercial Code in effect in the relevant
jurisdiction covering only the items being collected upon;

 

(g) Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor under any lease or license permitted by this Agreement;

 

(h) Liens that are rights of setoff relating to deposit accounts in favor of
banks and other depositary institutions arising in the ordinary course of
business;

 

(i) Liens on assets of the Borrower (other than Equity Interests of a Bank
Regulated Subsidiary or a direct or indirect holding company of a Bank Regulated
Subsidiary) securing Indebtedness of the Borrower incurred pursuant to
clause (vi) of Section 6.01(a), provided that no Lien shall be permitted under
this clause (i) if, after giving effect to such Lien, the aggregate principal
amount of Indebtedness of the Borrower then outstanding that is secured by a
Lien on any assets of the Borrower, together with the aggregate principal amount
of Indebtedness then outstanding under clause (a)(v) of Section 6.01, exceeds
7.5% of Consolidated Net Worth as of the date such Lien is created;

 

(j) Liens granted by a Subsidiary in favor of the Borrower in respect of
Indebtedness or other obligations owed by such Subsidiary to the Borrower;

 

(k) Liens arising from filing Uniform Commercial Code financing statements
regarding leases;

 

52



--------------------------------------------------------------------------------

(l) Liens securing reimbursement obligations with respect to letters of credit
permitted by Section 6.01 that encumber documents and other property relating to
such letters of credit and the products and proceeds thereof;

 

(m) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

 

(n) Liens encumbering customary initial deposits and margin deposits, and other
Liens that are within the general parameters customary in the industry and
incurred in the ordinary course of business, in each case, securing Indebtedness
under Swap Agreements permitted by Section 6.07;

 

(o) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Borrower or any
of the Subsidiaries in the ordinary course of business in accordance with the
past practices of the Borrower and the Subsidiaries prior to the Effective Date;

 

(p) Liens on assets of a Regulated Subsidiary in the ordinary course of such
Regulated Subsidiary’s business; and

 

(q) Liens incurred by the Borrower or any Subsidiary that is not a Regulated
Subsidiary for the benefit of a Regulated Subsidiary in the ordinary course of
business (including Liens incurred in the Broker Dealer Regulated Subsidiary’s
securities business) with respect to obligations that do not exceed $200,000,000
at any one time outstanding and that are not incurred in connection with the
borrowing of money or the obtaining of advances or credit (other than trade
credit in the ordinary course of business), provided that any such Liens cease
to be in effect no later than 180 days after the creation thereof.

 

Notwithstanding any other provision of this Section 6.02, the Borrower shall not
permit any Lien to be created, incurred or assumed, or otherwise to exist, if as
a result thereof the Borrower is required under any of the Existing Notes
Documents to grant a Lien on any asset of the Borrower or any Subsidiary
securing all or any portion of the Existing Notes.

 

SECTION 6.03. Fundamental Changes. (a) The Borrower will not, and will not
permit any Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Default shall have occurred and be continuing (i) any Person
may merge into the Borrower in a transaction in which the Borrower is the
surviving corporation, (ii) any Person (other than the Borrower) may merge into
any Subsidiary in a transaction in which the surviving entity is a Subsidiary
and (iii) any Subsidiary may liquidate or dissolve if the Borrower determines in
good faith that such liquidation or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Lenders, provided that any
such

 

53



--------------------------------------------------------------------------------

merger involving a Person that is not a wholly owned Subsidiary immediately
prior to such merger shall not be permitted unless also permitted by
Sections 6.04 and 6.05.

 

(b) The Borrower will not, and will not permit any Subsidiary to, engage to any
material extent in any business other than businesses of the type conducted by
the Borrower and the Subsidiaries on the Effective Date and businesses
reasonably related thereto.

 

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, and will not permit any Subsidiary to, purchase, hold or
acquire (including pursuant to any merger with any Person that was not a wholly
owned Subsidiary prior to such merger) any Equity Interests in or evidences of
Indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit, except:

 

(a) Permitted Investments;

 

(b) Permitted Acquisitions, provided that the Borrower is in compliance, on a
Pro Forma Basis after giving effect to such Permitted Acquisition as of the last
day of the most-recently ended fiscal quarter of the Borrower, with the
covenants contained in Sections 6.12, 6.13, 6.14 and 6.15;

 

(c) investments existing on the date hereof and set forth on Schedule 6.04;

 

(d) investments by the Borrower and any Subsidiary in Equity Interests of their
respective Subsidiaries;

 

(e) loans or advances made by the Borrower to any Subsidiary and made by any
Subsidiary to the Borrower or any other Subsidiary, provided that any such loans
and advances made by the Borrower shall be evidenced by a promissory note
pledged pursuant to the Collateral Agreement;

 

(f) Guarantees of Indebtedness of the Borrower or any Subsidiary that are
permitted by Section 6.01;

 

(g) loans or advances to employees of the Borrower or any Subsidiary made in the
ordinary course of business of the Borrower or any Subsidiary not exceeding
$5,000,000 in the aggregate outstanding at any time (determined without regard
to any write-downs or write-offs of such loans or advances), provided that no
such loans or advances to any single employee shall exceed $1,000,000 in the
aggregate outstanding at any time (determined without regard to any write-downs
or write-offs of such loans or advances);

 

(h) payroll, travel and similar advances to cover matters that are expected at
the time of such advances ultimately to be treated as expenses of the Borrower

 

54



--------------------------------------------------------------------------------

or any Subsidiary for accounting purposes and that are made in the ordinary
course of business;

 

(i) investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

 

(j) investments in the form of Swap Agreements permitted by Section 6.07;

 

(k) investments of any Person existing at the time such Person becomes a
Subsidiary or consolidates or merges with the Borrower or any Subsidiary
(including in connection with a Permitted Acquisition) so long as such
investments were not made in contemplation of such Person becoming a Subsidiary
or of such consolidation or merger;

 

(l) investments resulting from pledges or deposits described in clause (c) or
(d) of the definition of the term “Permitted Encumbrance”;

 

(m) investments received in connection with the disposition of any asset
permitted by Section 6.05;

 

(n) receivables or other trade payables owing to the Borrower or a Subsidiary if
created or acquired in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms, provided that such trade
terms may include such concessionary trade terms as the Borrower or any
Subsidiary deems reasonable under the circumstances;

 

(o) investments (i) arising from products and services offered by Bank Regulated
Subsidiaries or Broker Dealer Regulated Subsidiaries or (ii) made by Bank
Regulated Subsidiaries or Broker Dealer Regulated Subsidiaries, in each of
clauses (i) and (ii) in the ordinary course of business, including margin loans,
Stock Loans, other customer financings and investments made pursuant to the
Community Reinvestment Act;

 

(p) capital contributions not exceeding $25,000,000 in the aggregate during the
term of this Agreement to meet funding requirements in connection with venture
capital investments; and

 

(q) other investments, loans and advances by the Borrower or any Subsidiary in
an aggregate amount, as valued at cost as of the date of each such investment,
loan or advance is made and including all related commitments for future
investments, loans or advances (and the principal amount of any Indebtedness
that is assumed or otherwise incurred in connection with such investment, loan
or advance), provided that no investments, loans or advances may be made under
this clause (q) if, after giving effect to such investment, loan or advance, the
aggregate amount of investments, loans and advances made or committed to be made
from and after the Effective Date under this clause (q)

 

55



--------------------------------------------------------------------------------

would exceed the sum of (i) 5.0% of Consolidated Net Worth as of such date,
(ii) the maximum amount of Restricted Payments that may be made under
Section 6.08(a)(iv) as of such date and (iii) an amount equal to any returns of
capital or sale proceeds actually received in cash in respect of any such
investments (which amount shall not exceed the amount of such investment valued
at cost at the time such investment was made).

 

SECTION 6.05. Asset Sales. The Borrower will not, and will not permit any
Subsidiary to, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it, nor will the Borrower permit any
Subsidiary to issue any additional Equity Interest in such Subsidiary (other
than issuing directors’ qualifying shares and other than issuing Equity
Interests to another Subsidiary in compliance with Section 6.04(d)), except:

 

(a) sales, transfers, leases and other dispositions of (i) inventory, (ii) used
or surplus equipment and (iii) Permitted Investments, in each case in the
ordinary course of business;

 

(b) sales, transfers, leases and other dispositions to the Borrower or a
Subsidiary, provided that any such sales, transfers, leases or other
dispositions involving the Borrower shall be made in compliance with
Section 6.09;

 

(c) sales, transfers and other dispositions of accounts receivable in connection
with the compromise, settlement or collection thereof consistent with past
practice;

 

(d) sales, transfers, leases and other dispositions of property to the extent
that such property constitutes an investment permitted by clause (i) or (k) of
Section 6.04 or another asset received as consideration for the disposition of
any asset permitted by this Section (in each case, other than Equity Interests
in a Subsidiary, unless all Equity Interests in such Subsidiary are sold);

 

(e) sale and leaseback transactions permitted by Section 6.06;

 

(f) leases entered into in the ordinary course of business, to the extent that
they do not materially interfere with the business of the Borrower or any
Subsidiary;

 

(g) licenses or sublicenses of intellectual property in the ordinary course of
business, to the extent that they do not materially interfere with the business
of the Borrower or any Subsidiary;

 

(h) dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of the Borrower or any Subsidiary;

 

(i) sales, transfer or other dispositions of assets by Regulated Subsidiaries in
the ordinary course of business;

 

56



--------------------------------------------------------------------------------

(j) sales of Equity Interests in a Regulated Subsidiary that is an Insignificant
Subsidiary or all or substantially all of the assets (or an operating unit of
business) of a Regulated Subsidiary that is an Insignificant Subsidiary (other
than in connection with a transaction permitted by Section 6.03), provided that
no sale may be consummated under this clause (j) if, after giving effect
thereto, (i) the aggregate fair market value of all such Subsidiaries sold after
the Effective Date under this clause (j) would exceed 15.0% of the consolidated
total assets of the Borrower and the Subsidiaries as of the last day of the
fiscal quarter of the Borrower most-recently ended or (ii) the aggregate
revenues of all such Subsidiaries sold after the Effective Date under this
clause (j), determined in each case based upon the four fiscal quarters of the
Borrower most-recently ended prior to the sale of such Subsidiary, would exceed
15.0% of the consolidated total revenues of the Borrower and the Subsidiaries
during the four-fiscal-quarter period of the Borrower most-recently ended;

 

(k) sales, transfers and other dispositions of (i) any asset with a fair market
value equal to or less than $2,500,000, (ii) Equity Interests in any entity that
is not a Subsidiary and (iii) any asset of or any Equity Interest in ETCF Asset
Funding Corporation or E*TRADE Consumer Finance;

 

(l) sales of Equity Interests (or options, warrants or other rights to purchase
Equity Interests) of a Subsidiary, other than E*TRADE Bank, E*TRADE Securities
LLC or any Subsidiary the Equity Interests of which constitute Collateral, in
connection with the formation, operation or dissolution of any joint ventures or
joint back office arrangements, in each case otherwise permitted under this
Agreement;

 

(m) sales of Equity Interests in, or any assets of, U.S. Raptor One, Inc., U.S.
Raptor Two, Inc., U.S. Raptor Three, Inc. or any of their direct or indirect
wholly owned Subsidiaries, the proceeds of which are invested in, or constitute
assets used in, the business of the Borrower and the Subsidiaries; and

 

(n) sales, transfers and other dispositions of assets (other than Equity
Interests in a Subsidiary unless all Equity Interests in such Subsidiary are
sold) that are not permitted by any other clause of this Section, provided that
the aggregate fair market value of all assets sold, transferred or otherwise
disposed of in reliance upon this clause (i) in any fiscal year of the Borrower
shall not exceed 7.5% of Consolidated Net Worth as of the first day of such
fiscal year of the Borrower,

 

provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by clause (b)) shall be made for fair value
and (other than those permitted by clause (b), (h), (i), (k) or (l)) for at
least 75% cash consideration payable at the time of such sale, transfer or other
disposition.

 

SECTION 6.06. Sale and Leaseback Transactions. The Borrower will not, and will
not permit any Subsidiary to, enter into any arrangement, directly or

 

57



--------------------------------------------------------------------------------

indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred, except for any such sale of any fixed or capital assets by the
Borrower or any Subsidiary that is made for cash consideration in an amount not
less than the fair value of such fixed or capital asset and is consummated
within 90 days after the Borrower or such Subsidiary acquires or completes the
construction of such fixed or capital asset, provided that, if such sale and
leaseback results in a Capital Lease Obligation or Synthetic Lease Obligation,
such Capital Lease Obligation or Synthetic Lease Obligation is permitted by
Section 6.01(a)(v) and any Lien made the subject of such Capital Lease
Obligation or Synthetic Lease Obligation is permitted by Section 6.02(e).

 

SECTION 6.07. Swap Agreements. The Borrower will not, and will not permit any
Subsidiary to, enter into any Swap Agreement, except Swap Agreements entered
into in connection with the hedging program of the Borrower or such Subsidiary
approved by the Board of Directors of the Borrower or such Subsidiary.

 

SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness. (a) The
Borrower will not, and will not permit any Subsidiary to, declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payment, or incur
any obligation (contingent or otherwise) to do so, except (i) each of the
Subsidiaries may declare and pay dividends ratably with respect to its Equity
Interests, (ii) the Borrower may declare and pay dividends with respect to its
Equity Interests payable solely in shares of Qualified Equity Interests,
(iii) the Borrower may make Restricted Payments not exceeding $50,000,000 during
any fiscal year pursuant to and in accordance with stock option plans or other
benefit plans approved by the Borrower’s board of directors for management or
employees of the Borrower and any of the Subsidiaries, (iv) the Borrower may
make Restricted Payments so long as (A) no Default has occurred and is
continuing or would result therefrom, (B) at the time any such Restricted
Payment is made, either (1) the aggregate amount of such Restricted Payment, all
prior Restricted Payments made by the Borrower under this clause (iv) after the
date hereof and the aggregate amount of all investments, loans and advances made
in reliance on clause (q)(ii) of Section 6.04 after the date hereof does not
exceed 25% of Consolidated Available Net Income for the period commencing
September 30, 2005, and ending on the last day of the most recent fiscal quarter
of the Borrower for which financial statements shall have been delivered
pursuant to Section 5.01(a) or (b), taken as a single accounting period, or
(2) the aggregate amount of such Restricted Payment and the aggregate amount of
all Restricted Payments made by the Borrower under this clause (iv) and all
investments, loans and advances made in reliance on clause (q)(ii) of
Section 6.04, in each case during the fiscal quarter in which such Restricted
Payment is to be made and the three preceding fiscal quarters of the Borrower
(or, if such Restricted Payment is to be made prior to the first anniversary of
the Effective Date, since the Effective Date), does not exceed $100,000,000 and
(C) the Borrower is in compliance on a Pro Forma Basis after giving effect to
such Restricted Payment as of the last day of the most recently ended fiscal
quarter of the Borrower with the covenant contained in Section 6.13, provided
that for purposes of this clause (C) the applicable Leverage Ratio required by

 

58



--------------------------------------------------------------------------------

Section 6.13 shall be reduced by an amount equal to 0.50 times Consolidated
Available EBITDA, except that up to $100,000,000 of Restricted Payments may be
made under this clause (iv) without giving effect to such reduction and (v) the
Borrower may make Restricted Payments to fund the repurchase of Equity Interests
deemed to occur upon the exercise of options or warrants if such Equity
Interests represent all or a portion of the exercise price thereof.

 

(b) The Borrower will not, and will not permit any Subsidiary to, make or agree
to pay or make, directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of or in respect of principal of
or interest on any Indebtedness, or any payment or other distribution (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancelation or termination of any Existing Notes, Indebtedness incurred pursuant
to clause (vii) of Section 6.01(a) or any Indebtedness that extends, refinances
or replaces any of the foregoing, or any other payment (including any payment
under any Swap Agreement) that has a substantially similar effect to any of the
foregoing, except:

 

(i) payment of regularly scheduled interest and principal payments as, in the
form of payment and when due in respect of any Indebtedness (other than payments
in respect of the Convertible Notes and any Subordinated Debt prohibited by the
subordination provisions thereof) and regularly scheduled payments in respect of
Swap Agreements;

 

(ii) refinancings of Indebtedness to the extent permitted by Section 6.01;

 

(iii) payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness;

 

(iv) the repurchase, redemption or other acquisition of the Convertible Notes;
and

 

(v) any payment in respect of, or repurchase, redemption, retirement, defeasance
or other acquisition for value of, Indebtedness that is subordinated in right of
payment to the Loans in exchange for, or out of the proceeds of a capital
contribution or a substantially concurrent offering of, Qualified Equity
Interests of the Borrower (or options, warrants or other rights to acquire
Qualified Equity Interests of the Borrower, provided that such options, warrants
or other rights are not redeemable at the option of the holder thereof, or
required to be redeemed, in each case other than upon a Change in Control).

 

SECTION 6.09. Transactions with Affiliates. The Borrower will not, and will not
permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (a) transactions in the ordinary course of business at prices and on
terms and conditions not less favorable to the Borrower or such Subsidiary than
could be obtained on an arm’s-length basis from

 

59



--------------------------------------------------------------------------------

unrelated third parties, (b) loans or advances to employees permitted under
Section 6.04(g), (c) payroll, travel and similar advances to cover matters
permitted under Section 6.04(h), (d) the payment of reasonable fees to directors
of the Borrower or any Subsidiary who are not employees of the Borrower or any
Subsidiary, and compensation and employee benefit arrangements paid to, and
indemnities provided for the benefit of, directors, officers or employees of the
Borrower or any of the Subsidiaries in the ordinary course of business, (e) any
issuances of securities or other payments, awards or grants in cash, securities
or otherwise pursuant to, or the funding of, employment agreements, stock
options and stock ownership plans approved by the Borrower’s board of directors,
(f) employment and severance arrangements entered into in the ordinary course of
business between the Borrower or any Subsidiary and any employee thereof and
approved by the Borrower’s board of directors, (g) any Restricted Payment
permitted by Section 6.08, (h) any transaction solely between or among the
Borrower and its Subsidiaries, (i) any payments or other transactions pursuant
to any tax-sharing agreement between the Borrower and any other Person with
which the Borrower files a consolidated tax return or with which the Borrower is
part of a consolidated group for tax purposes and (j) deposit, checking, banking
and brokerage products and services typically offered to customers on
substantially the same terms and conditions as those offered to customers or, in
the case of a Bank Regulated Subsidiary, as otherwise permitted under Regulation
O promulgated by the Board.

 

SECTION 6.10. Restrictive Agreements. The Borrower will not, and will not permit
any Subsidiary to, directly or indirectly, enter into, incur or permit to exist
any agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of the Borrower to create, incur or permit to
exist any Lien upon any Equity Interests held by the Borrower of any Subsidiary
that is not a Bank Regulated Subsidiary or (b) the ability of any Subsidiary to
pay dividends or other distributions with respect to any of its Equity Interests
or to make or repay loans or advances to the Borrower or any other Subsidiary or
to Guarantee Indebtedness of the Borrower or any other Subsidiary, provided that
(i) the foregoing shall not apply to restrictions and conditions imposed by
(A) any Requirements of Law or (B) any Loan Document, (ii) the foregoing shall
not apply to restrictions and conditions existing on the date hereof identified
on Schedule 6.10 (or to any extension or renewal of, or any amendment,
modification or replacement not expanding the scope of, any such restriction or
condition) and (iii) the foregoing shall not apply to restrictions and
conditions (A) existing in any Existing Note Documents (or any indentures or
agreements governing other Indebtedness permitted under Section 6.01, provided
that the encumbrances and restrictions in any such indentures or agreements are
no less favorable to the Lenders than those encumbrances or restrictions
contained in the Existing Note Documents), (B) with respect to any Person (or
the property or assets of any Person) acquired by the Borrower or any Subsidiary
and existing at the time of such acquisition and not incurred in contemplation
thereof, which encumbrances or restrictions are not applicable to any Person or
any property or assets of any Person other than such Person or the property or
assets of such Person so acquired and any extensions, refinancings, renewals or
replacements of thereof, provided that the encumbrances and restrictions in any
such extensions, refinancings, renewals or replacements are no less favorable to
the Lenders than those encumbrances or restrictions that are being extended,
refinanced, renewed or replaced, or (C) existing by virtue of any

 

60



--------------------------------------------------------------------------------

transfer of, any agreement to transfer, any option or similar right with respect
to, or any Lien on, any property or assets of the Borrower or any Subsidiary, in
each case not otherwise prohibited by this Agreement.

 

SECTION 6.11. Amendment of Material Documents. The Borrower will not, and will
not permit any Subsidiary to, amend, modify, waive, terminate or release (a) its
Organizational Documents, (b) any Acquisition Document, (c) the Indebtedness
permitted under Section 6.01(a)(ii) or (d) the clearing agreement to be entered
into between E*TRADE Securities LLC and any Bank Regulated Subsidiary after the
sale of E*TRADE Clearing to such Bank Regulated Subsidiary, in each case unless
such amendment, modification, waiver, termination or release is (i) not
materially adverse to the Lenders or (ii) required by any Requirement of Law.

 

SECTION 6.12. Fixed Charge Coverage Ratio. The Borrower will not permit the
Fixed Charge Coverage Ratio, in each case for any period of four consecutive
fiscal quarters of the Borrower ending on or about any date after the Effective
Date to be less than 4.00:1.00.

 

SECTION 6.13. Leverage Ratio. The Borrower will not permit the Leverage Ratio as
of any date during any period set forth below to exceed the ratio set forth
below opposite such period:

 

Period

--------------------------------------------------------------------------------

   Ratio


--------------------------------------------------------------------------------

Effective Date to December 31, 2006

   3.50:1.00

January 1, 2007 to September 30, 2008

   3.00:1.00

 

SECTION 6.14. Debt to Capitalization Ratio. The Borrower will not permit the
Debt to Capitalization Ratio ending on or about any date during any period set
forth below to exceed the ratio set forth below opposite such period:

 

Period

--------------------------------------------------------------------------------

   Ratio


--------------------------------------------------------------------------------

Effective Date to December 31, 2006

   0.45:1.00

January 1, 2007 to December 31, 2007

   0.40:1.00

January 1, 2008 to September 30, 2008

   0.35:1.00

 

SECTION 6.15. Regulatory Net Capital. The Borrower will not (a) permit any Bank
Regulated Subsidiary (i) to fail to be at least Well Capitalized for a period of
more than 30 consecutive days or (ii) to fail to be at least Adequately
Capitalized at any time, (b) permit the ratio of E*TRADE Clearing’s Net Capital
to Aggregate Debits (as such terms are defined in Rule 15c3-1 under the Exchange
Act (as in effect from time to time)) to be (i) less than 5.0% for a period of
more than 30

 

61



--------------------------------------------------------------------------------

consecutive days or (ii) less than 4.0% at any time or (c) permit any Broker
Dealer Regulated Subsidiary’s (other than E*TRADE Clearing’s) capital
requirements to be at or below the level at which dividends would be restricted
by applicable Governmental Authorities for a period of more than three
consecutive Business Days (which in the case of interpretation of any applicable
law by a Governmental Authority with retroactive effect, shall commence on the
date the Borrower receives notice from such Governmental Authority).

 

SECTION 6.16. Changes in Fiscal Periods. The Borrower will neither (a) permit
its fiscal year or the fiscal year of any Subsidiary (other than any
Insignificant Subsidiary) to end on a day other than December 31 nor (b) change
its method of determining fiscal quarters.

 

ARTICLE VII

 

Events of Default

 

SECTION 7.01. Events of Default. If any of the following events (any such event,
an “Event of Default”) shall occur:

 

(a) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or otherwise;

 

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in paragraph (a) of this Article)
payable under any Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five
Business Days;

 

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower in or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with any Loan Document or any amendment or modification thereof or waiver
thereunder, shall, if qualified by materiality, prove to have been incorrect or,
if not so qualified, prove to have been incorrect in any material respect, in
each case when made or deemed made;

 

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.04 (with respect to the existence of the
Borrower) or 5.11 or in Article VI;

 

(e) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in
paragraph (a), (b) or (d) of this Article), and such failure shall continue

 

62



--------------------------------------------------------------------------------

unremedied for a period of 30 days after notice thereof from the Administrative
Agent to the Borrower (which notice will be given at the request of any Lender);

 

(f) the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;

 

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity,
provided that this paragraph (g) shall not apply to secured Indebtedness that
becomes due as a result of the sale, transfer or other disposition (including as
a result of a casualty or condemnation event) of the property or assets securing
such Indebtedness (to the extent such sale, transfer or other disposition is not
prohibited under this Agreement);

 

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for
60 days or an order or decree approving or ordering any of the foregoing shall
be entered;

 

(i) the Borrower or any Subsidiary shall (i) voluntarily commence any proceeding
or file any petition seeking liquidation, reorganization or other relief under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in paragraph (h) of this Article, (iii) apply for or consent to the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;

 

(j) the Borrower or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;

 

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $20,000,000 shall be rendered against the Borrower, any Subsidiary or
any combination thereof and the same shall remain undischarged

 

63



--------------------------------------------------------------------------------

for a period of 30 consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of the Borrower or any Subsidiary to enforce
any such judgment;

 

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material adverse Effect;

 

(m) any Lien purported to be created under any Security Document shall cease to
be, or shall be asserted by the Borrower not to be, a valid and perfected Lien
on any Collateral, with the priority required by the applicable Security
Document, except (i) as a result of the sale or other disposition of the
applicable Collateral in a transaction permitted under the Loan Documents or
(ii) as a result of the Administrative Agent’s failure to maintain possession of
any stock certificates, promissory notes or other instruments delivered to it
under the Collateral Agreement;

 

(n) any Loan Document shall for any reason be asserted by the Borrower not to be
a legal, valid and binding obligation of the Borrower;

 

(o) (i) the Convertible Notes or any Subordinated Debt shall cease, for any
reason, to be, or shall be asserted by the Borrower or the holders of at least
25% in aggregate principal amount of the Convertible Notes or any series of
Subordinated Debt not to be, validly subordinated to the Loan Document
Obligations as provided in the applicable Subordinated Debt Documents or
(ii) the Loan Document Obligations shall cease to constitute, or shall be
asserted by the Borrower or the holders of at least 25% in aggregate principal
amount of the Convertible Notes or any series of Subordinated Debt not to
constitute, “Senior Indebtedness” or “Designated Senior Indebtedness” (or the
equivalent thereof) under the subordination provisions of any Subordinated Debt
Document; or

 

(p) a Change in Control shall occur;

 

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to

 

64



--------------------------------------------------------------------------------

the Borrower described in paragraph (h) or (i) of this Article, the Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.

 

SECTION 7.02. Exclusion of Certain Subsidiaries. Solely for the purposes of
determining whether a Default has occurred under paragraph (h), (i), (j) or
(k) of Section 7.01, any reference in any such paragraph to any Subsidiary shall
be deemed not to include any Subsidiary affected by any event or circumstance
referred to in such paragraph that (a) did not, as of the last day of the fiscal
quarter of the Borrower most-recently ended, have assets with a fair market
value equal to or greater than 5.0% of the consolidated total assets of the
Borrower and the Subsidiaries as of such date and (b) did not have revenues
during the four fiscal quarter period of the Borrower most-recently ended equal
to or greater than 7.5% of the consolidated total revenues of the Borrower and
the Subsidiaries during such period (any such Subsidiary, an “Insignificant
Subsidiary”), provided that if it is necessary to exclude more than one
Subsidiary from paragraph (h), (i), (j) or (k) of Section 7.01 pursuant to this
paragraph in order to avoid a Default, the aggregate fair market value of the
assets of all such excluded Subsidiaries as of such last day may not exceed
15.0% of the consolidated total assets of the Borrower and the Subsidiaries as
of such date and the aggregate revenues of all such excluded Subsidiaries for
such four fiscal quarter period may not exceed 15.0% of the consolidated total
revenues of the Borrower and the Subsidiaries for such period.

 

ARTICLE VIII

 

The Administrative Agent

 

Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of the Administrative Agent and the Lenders, and the Borrower shall not
have rights as a third party beneficiary of any of such provisions.

 

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the

 

65



--------------------------------------------------------------------------------

Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent is
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary or believed by
the Administrative Agent in good faith to be necessary under the circumstances
as provided in Section 9.02) and (c) except as expressly set forth in the Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any Subsidiary that is communicated to or obtained by the bank
serving as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
wilful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document or (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed or sent or otherwise authenticated by
the proper Person. The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers by or through
their respective Related Parties. The exculpatory provisions of this Article
shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

66



--------------------------------------------------------------------------------

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time upon
notice to the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent that shall be a bank with an office in New York, New York,
or an Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from all its duties and obligations under the Loan Documents. The
fees payable by the Borrower to a successor Administrative Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After the Administrative Agent’s resignation
hereunder, the provisions of this Article and Section 9.03 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this any Loan Document or any related agreement or any
document furnished thereunder.

 

Notwithstanding anything herein to the contrary, none of the Syndication Agent,
Joint Bookrunners or Co-Lead Arrangers listed on the cover page hereof shall
have any powers, duties or responsibilities under any Loan Document, except in
its capacity, as applicable, as the Administrative Agent or a Lender hereunder.

 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01. Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

 

(a) if to the Borrower, to it at E*TRADE Financial Corporation, 671 North Glebe
Road, Arlington, Virginia 22203, Attention of Russell S. Elmer, Executive Vice
President and General Counsel (Facsimile: 571-227-7626), with a copy to Davis
Polk & Wardwell, 450 Lexington Avenue, New York, New York 10017, Attention of
Joseph Hadley (Facsimile: 212-450-3800);

 

67



--------------------------------------------------------------------------------

(b) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 1111 Fannin,
10th Floor, Houston, Texas 77002, Attention of Carla M. Kinney (Facsimile:
713-750-2223) (email: carla.m.kinney@jpmorgan.com), with a copy to JPMorgan
Chase Bank, N.A., 277 Park Avenue, 23rd Floor, New York, New York 10172,
Attention of Pandora Setian (Facsimile: 646-534-1720)
(pandora.setian@jpmorgan.com);

 

(c) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. Notices and
other communications to the Lenders hereunder may also be delivered or furnished
by electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender pursuant to Article II if
such Lender has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications. All notices and other
communications given to any party hereto in accordance with the provisions of
this Agreement shall be deemed to have been given on the date of receipt.

 

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent or any Lender in exercising any right or power under any Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Lenders hereunder and under the other Loan Documents
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by the Borrower therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan shall not be construed as a waiver of any Default, regardless
of whether the Administrative Agent or any Lender may have had notice or
knowledge of such Default at the time. No notice or demand on the Borrower in
any case shall entitle the Borrower to any other or further notice or demand in
similar or other circumstances.

 

68



--------------------------------------------------------------------------------

(b) Neither any Loan Document nor any provision thereof may be waived, amended
or modified except, in the case of this Agreement, pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders,
provided that no such agreement shall (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or reduce the rate of interest thereon, or reduce any fees payable
hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the maturity of any Loan, or any date for the payment of any
interest or fees payable hereunder, or reduce the amount of, waive or excuse any
such payment, or postpone the scheduled date of expiration of any Commitment,
without the written consent of each Lender affected thereby, (iv) change
Section 2.15(b) or (c) in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of each Lender adversely
affected thereby, (v) change any of the provisions of this Section or the
percentage set forth in the definition of the term “Required Lenders” or any
other provision of any Loan Document specifying the number or percentage of
Lenders required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (it being understood that, with the consent of the Required Lenders,
additional extensions of credit pursuant to this Agreement may be included in
the determination of the Required Lenders on substantially the same basis as the
Commitments on the date hereof), (vi) release all or substantially all the
Collateral from the Liens of the Security Documents, without the written consent
of each Lender, or (vii) modify the protections afforded to an SPV pursuant to
the provisions of Section 9.04(e) without the written consent of such SPV,
provided further, that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent without the prior written
consent of the Administrative Agent.

 

(c) In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all Lenders or all
affected Lenders, if the consent of the Required Lenders to such Proposed Change
is obtained, but the consent to such Proposed Change of other Lenders whose
consent is required is not obtained (any such Lender whose consent is not
obtained as described in paragraph (b) of this Section being referred to as a
“Non-Consenting Lender”), then, so long as the Lender that is acting as
Administrative Agent is not a Non-Consenting Lender, the Borrower may, at its
sole expense and effort, upon notice to such Non-Consenting Lender and the
Administrative Agent, require such Non-Consenting Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that (a) the Borrower
shall have received the prior written consent of the Administrative Agent, which
consent shall not unreasonably be withheld, (b) such Non-Consenting Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder from the assignee (to the extent of such outstanding principal and
accrued interest and fees or the Borrower (in the case of all other amounts and
(c) the Borrower or such assignee shall have paid to the Administrative Agent
the processing and recordation fee specified in Section 9.04(b).

 

69



--------------------------------------------------------------------------------

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, in connection with the syndication of the
credit facilities provided for herein, the preparation and administration of the
Loan Documents or any amendments, modifications or waivers of the provisions
thereof (whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all reasonable out-of-pocket expenses incurred by the
Administrative Agent or any Lender, including the fees, charges and
disbursements of any counsel for the Administrative Agent or any Lender, in
connection with the enforcement or protection of its rights in connection with
the Loan Documents, including its rights under this Section, or in connection
with the Loans made hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans.

 

(b) The Borrower shall indemnify the Administrative Agent and each Lender, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”), against, and hold each Indemnitee harmless from, any
and all losses, claims, damages, liabilities and related expenses, including the
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee by any third party or by the Borrower or any
Subsidiary arising out of, in connection with, or as a result of (i) the
execution or delivery of any Loan Document or any other agreement or instrument
contemplated thereby, the performance by the parties to the Loan Documents of
their respective obligations thereunder or the consummation of the Transactions
or any other transactions contemplated thereby, (ii) any Loan or the use of the
proceeds therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property currently or formerly owned or operated by the
Borrower or any Subsidiary, or any Environmental Liability related in any way to
the Borrower or any Subsidiary, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any Subsidiary and regardless of whether any
Indemnitee is a party thereto, provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final judgment to have resulted from the gross negligence or
wilful misconduct of such Indemnitee.

 

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent under paragraph (a) or (b) of this Section,
each Lender severally agrees to pay to the Administrative Agent such Lender’s
pro rata share (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent in its capacity as such. For purposes hereof, a Lender’s
“pro rata share” shall be determined based upon its share of the aggregate
principal amount of outstanding Loans and unused Commitments at the time. The
obligations of the Lenders under this paragraph (c) are subject to the last

 

70



--------------------------------------------------------------------------------

sentence of Section 2.02(a) (which shall apply mutatis mutandis to the Lenders’
obligations under this paragraph (c)).

 

(d) To the fullest extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, any Loan Document or any agreement or instrument contemplated thereby, the
Transactions, any Loan or the use of the proceeds thereof.

 

(e) All amounts due under this Section shall be payable not later than three
Business Days after written demand therefor.

 

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of (A) the Borrower,
provided that no consent of the Borrower shall be required for an assignment to
a Lender, an Affiliate of a Lender, an Approved Fund (as defined below) or, if
an Event of Default has occurred and is continuing, any other assignee and
(B) the Administrative Agent.

 

(ii) Assignments shall be subject to the following additional conditions:
(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000, unless the Borrower and
the Administrative Agent otherwise consent (such consent not to be unreasonably
withheld or delayed), provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing, (B) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement, (C) the parties
to

 

71



--------------------------------------------------------------------------------

each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee of
$3,500, provided that assignments made pursuant to Section 2.16(b) or
Section 9.02(c) shall not require the signature of the assigning Lender to
become effective, and (D) the assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire and any tax
forms required by Section 2.14(e).

 

For purposes of paragraph (b) of this Section, the terms “Approved Fund” and
“CLO” have the following meanings:

 

“Approved Fund” means (a) a CLO and (b) with respect to any Lender that is a
fund that invests in bank loans and similar extensions of credit, any other fund
that invests in bank loans and similar extensions of credit and is managed by
the same investment advisor as such Lender or by an Affiliate of such investment
advisor.

 

“CLO” means an entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course of its business
and is administered or managed by a Lender or an Affiliate of such Lender.

 

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
of this Section, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.12, 2.13, 2.14 and 9.03 and to any fees payable hereunder that have
accrued for such Lender’s account but have not yet been paid). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c)(i) of this Section.

 

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

72



--------------------------------------------------------------------------------

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire and any tax forms required by Section 2.14(e) (unless the assignee
shall already be a Lender hereunder), the processing and recordation fee
referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

 

(vi) The words “execution”, “signed”, “signature” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

(c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
owing to it), provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrower, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce the Loan Documents and to approve any amendment,
modification or waiver of any provision of the Loan Documents, provided that
such agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.12, 2.13 and 2.14 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender, provided that such Participant agrees to be subject to
Section 2.15(c) as though it were a Lender.

 

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.12 or Section 2.14 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.14 unless the Borrower
is notified of the participation sold to such

 

73



--------------------------------------------------------------------------------

Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 2.14(e) as though it were a Lender.

 

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest, provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(e) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPV”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement, provided that (i) nothing
herein shall constitute a commitment by any SPV to make any Loan and (ii) if an
SPV elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPV hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPV shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior indebtedness of any SPV, such party will not
institute against, or join any other person in instituting against, such SPV any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any State thereof. In addition,
notwithstanding anything to the contrary contained in this Section 9.04, any SPV
may (i) with notice to, but without the prior written consent of, the Borrower
and the Administrative Agent and without paying any processing fee therefor,
assign all or a portion of its interests in any Loans to the Granting Lender or
to any financial institutions (consented to by the Borrower and Administrative
Agent) providing liquidity or credit support to or for the account of such SPV
to support the funding or maintenance of Loans and (ii) disclose on a
confidential basis any non-public information relating to its Loans to any
rating agency, commercial paper dealer or provider of any surety, guarantee or
credit or liquidity enhancement to such SPV.

 

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower in the Loan Documents and in the certificates or
other instruments delivered in connection with or pursuant to any Loan Document
shall be considered to have been relied upon by the other parties hereto and
shall survive the execution and delivery of the Loan Documents and the making of
any Loans, regardless of any investigation made by any such other party or on
its behalf and notwithstanding that the Administrative Agent or any Lender may
have had notice or knowledge of any

 

74



--------------------------------------------------------------------------------

Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid and so long as the
Commitments have not expired or terminated. The provisions of Sections 2.12,
2.13, 2.14 and 9.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Commitments or
the termination of this Agreement or any provision hereof.

 

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent or the syndication of the Loans and Commitments
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto, and thereafter shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and its Affiliates is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency, other than funds held on behalf of customers) at any time
held and other obligations (in whatever currency) at any time owing by such
Lender or any such Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured or are owed to a branch or office of such Lender
different from the branch or office holding such deposit or obligated on such
Indebtedness. The applicable Lender shall notify the Borrower and the
Administrative Agent of such setoff and application, provided that any failure
to give or any delay in giving such notice shall not affect the validity of any
such setoff and

 

75



--------------------------------------------------------------------------------

application under this Section. The rights of each Lender and its respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender and its respective
Affiliates may have.

 

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

 

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to any Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in any Loan Document shall affect
any right that the Administrative Agent or any Lender may otherwise have to
bring any action or proceeding relating to any Loan Document against the
Borrower or its respective properties in the courts of any jurisdiction.

 

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to any Loan Document in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in any Loan Document
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

 

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER

 

76



--------------------------------------------------------------------------------

PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.12. Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to any Loan Document or the
enforcement of rights thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any Swap Agreement relating to the Borrower
and its obligations under the Loan Documents, (g) with the consent of the
Borrower or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower. For the purposes of this Section, the term
“Information” means all information received from the Borrower relating to the
Borrower or its business, other than any such information that is available to
the Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower, provided that, in the case of information received
from the Borrower or any Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan or
participation therein under applicable law (collectively, the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) that may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan or
participation therein in accordance with applicable law, the rate of interest
payable in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been

 

77



--------------------------------------------------------------------------------

payable in respect of such Loan or participation therein but were not payable as
a result of the operation of this Section shall be cumulated and the interest
and Charges payable to such Lender in respect of other Loans or participation
therein or periods shall be increased (but not above the Maximum Rate therefor)
until such cumulated amount, together with interest thereon at the Federal Funds
Effective Rate to the date of repayment, shall have been received by such
Lender.

 

SECTION 9.14. USA Patriot Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Act.

 

78



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

E*TRADE FINANCIAL CORP., by   /S/    ROBERT SIMMONS        

Name:

  Robert Simmons

Title:

  Chief Financial Officer JPMORGAN CHASE BANK, N.A., individually and as
Administrative Agent, by   /S/    THERESE BECHET        

Name:

  Therese Bechet

Title:

  Managing Director MORGAN STANLEY SENIOR FUNDING INC., individually and as
Syndication Agent, by   /S/    GENE F. MARTIN        

Name:

  Gene F. Martin

Title:

  Vice President

 

79